Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 1 of 83 PageID 14582




                 EXHIBIT 5
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 2 of 83 PageID 14583
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 1 of 82



                                  No. 18-12344

              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT

    CHARLES T. JOHNSON, on behalf of himself and all others similarly
                            situated
                               Plaintiff-Appellee,
                            JENNA DICKENSON,
                         Interested Party & Appellant
                                       vs.
                           NPAS SOLUTIONS, LLC,
                              Defendant-Appellee.

                 Appeal from the United States District Court
                     for the Southern District of Florida
                           No. 9:17-cv-80393-RLR

    APPELLANT JENNA DICKENSON’S PETITION FOR REHEARING
                 OR FOR REHEARING EN BANC

  JOHN W. DAVIS                              ERIC ALAN ISAACSON
  3030 N. Rocky Point Dr. W.                 6580 Avenida Mirola
    Suite 150                                La Jolla, CA 92037-6231
  Tampa, FL 33607                            Telephone: 858-263-9581
  Telephone: 813-533-1972                    ericalanisaacson@icloud.com
  john@johnwdavis.com
                                             C. BENJAMIN NUTLEY
                                             1055 E. Colorado Blvd., 5th Floor
                                             Pasadena, CA 91106
                                             Telephone: 626-204-4060
                                             nutley@zenlaw.com

                    Counsel for Appellant Jenna Dickenson
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 3 of 83 PageID 14584
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 2 of 82




               CERTIFICATE OF INTERESTED PERSONS

        Pursuant to Federal Rule of Appellate Procedure 26.1 and Eleventh

  Circuit Rule 26.1, counsel for Appellant Jenna Dickenson certifies that

  the following persons and entities have or may have an interest in the

  outcome of this case:



        1.    Davidson, James L. – Counsel for Plaintiff-Appellee

        2.    Davis, John William – Counsel for Appellant Jenna
              Dickenson

        3.    Davis, Law Office of John W. – Counsel for Appellant Jenna
              Dickenson

        4.    Debevoise & Plimpton LLP – Counsel for Defendant-
              Appellee

        5.    Dickenson, Jenna – Objecting Class Member – Appellant

        6.    Ehren, Michael L. – Counsel for Defendant-Appellee

        7.    Goldberg, Martin B. – Counsel for Defendant-Appellee

        8.    Greenwald Davidson Radbil PLLC – Counsel for Plaintiff-
              Appellee

                                       -i-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 4 of 83 PageID 14585
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 3 of 82




        9.    Greenwald, Michael L. – Counsel for Plaintiff-Appellee

        10.   Hopkins, Honorable James M. – Magistrate Judge

        11.   Isaacson, Eric Alan – Counsel for Appellant Jenna
              Dickenson

        12.   Johnson, Charles T. – Plaintiff-Appellee

        13.   Johnson, Jesse S. – Counsel for Plaintiff-Appellee

        14.   Lash, Alan David – Counsel for Defendant-Appellee

        15.   Lash & Goldberg LLP – Counsel for Defendant-Appellee

        16.   Monaghan, Maura K. – Counsel for Defendant-Appellee

        17.   NPAS Solutions LLC – Defendant-Appellee

        18.   Nutley, C. Benjamin – Counsel for Appellant Jenna
              Dickenson

        19.   Parallon Business Solutions LLC – Parent Company of
              Defendant-Appellee

        20.   Radbil, Aaron D. – Counsel for Plaintiff-Appellee

        21.   Rosenberg, Honorable Robin L. – District Court Judge

                                       - ii -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 5 of 83 PageID 14586
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 4 of 82




        22.   Stahl, Jacob W. – Counsel for Defendant-Appellee

        23.   Van Wey, Lorelei Jane – Counsel for Defendant-Appellee




                                      - iii -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 6 of 83 PageID 14587
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 5 of 82




                 RULE 35-5 CERTIFICATE OF COUNSEL

        I express a belief, based on a reasoned and studied professional

  judgment, that the panel decision is contrary to the following decisions of

  the Supreme Court of the United States concerning reasonable a

  attorney’s fee, and that consideration by the full court is necessary to

  secure and maintain uniformity of decisions in this Court:

        Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010)

        Trustees v. Greenough, 105 U.S. 527, 530-31 (1882)

        Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885)



                                               /s/ Eric Alan Isaacson
                                      Eric Alan Isaacson
                                      Law Office of Eric Alan Isaacson
                                      6580 Avenida Mirola
                                      La Jolla, CA 92037-6231
                                      Telephone: (858) 263-9581
                                      ericalanisaacson@icloud.com




                                      - iv -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 7 of 83 PageID 14588
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 6 of 82



                                       TABLE OF CONTENTS

                                                                                                                  Page


  CERTIFICATE OF INTERESTED PERSONS .............................................. i

  Rule 35-5 CERTIFICATE OF COUNSEL ..................................................... iv

  I.     ISSUES WARRANTING EN BANC REVIEW.....................................1

  II.    COURSE OF PROCEEDINGS AND DISPOSITION .........................5

  III.   ARGUMENT ................................................................................................8

         A.      En Banc Review is Needed Because the Supreme Court
                 has Held that the Johnson Factors are too Subjective
                 Either to Cabin District Judges’ Discretion or Even to
                 Permit Meaningful Appellate Review ..........................................8

         B.      Camden I’s Requirement that Common-Fund
                 Attorney’s Fees be Calculated and Awarded Only as A
                 Percentage of the Common Fund in Practical Effect
                 Overrules the Supreme Court’s Contrary Decision in
                 Greenough, and Conflicts with the Law of Other
                 Circuits ..............................................................................................13

         C.      This Court’s 25% Benchmark for Common-Fund Fee
                 Awards Far Exceeds What the Supreme Court has
                 Deemed Permissible .......................................................................17

  IV.    CONCLUSION ..........................................................................................19




                                                        -v-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 8 of 83 PageID 14589
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 7 of 82



                                    TABLE OF CITATIONS

                                                                                                 Page

  Cases

  Arias v. Cameron,
     776 F.3d 1262 (11th Cir. 2015)...........................................................17

  Barnett v. Equitable Trust Co.,
     34 F.2d 916 (2d Cir. 1929), modified sub nom.
     United States v. Equitable Trust Co.,
     283 U.S. 738 (1931)..............................................................................19

  Boeing Co. v. Van Gemert,
     444 U.S. 472 (1980)........................................................................15-16

  Bonner v. City of Prichard,
     661 F.2d 1206 (11th Cir. 1981)(en banc)............................................16

  *Camden I Condominium Assoc. v. Dunkle,
     946 F.2d 768 (11th Cir. 1991)..................................1-3, 7, 10-11, 13-17

  City of Detroit v. Grinnell,
     495 F.2d 448 (2d Cir. 1974).................................................................16

  Cohen v. Office Depot, Inc.,
     204 F.3d 1069 (11th Cir. 2000)...........................................................17

  Commissioner v. Advance Local Media, LLC,
    918 F.3d 1161 (11th Cir. 2019)......................................................16-17

  Dikeman v. Progressive Exp. Ins. Co.,
     312 F.App’x 168 (11th Cir. 2008)......................................................2, 8

  *Central Railroad & Banking Co. v. Pettus,
     113 U.S. 116 (1885)................................................................1, 7, 14, 18

                                                  - vi -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 9 of 83 PageID 14590
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 8 of 82




                                                                                                Page


  Edwards v. Prime, Inc.,
    602 F.3d 1276 (11th Cir. 2010)...........................................................11

  Faught v. American Home Shield Corp.,
    668 F.3d 1233 (11th Cir. 2011)...........................................1-2, 8, 17-18

  Florin v. Nationsbank of Georgia, NA,
     34 F.3d 560 (7th Cir. 1994).................................................................15

  Goldberger v. Integrated Resources, Inc.,
     209 F.3d 43 (2d Cir. 2000)...................................................................15

  Gottlieb v. Barry,
     43 F.3d 474 (10th Cir. 1994)...............................................................15

  Harrison v. Perea,
    168 U.S. 311 (1897)..............................................................................18

  Henderson v. Fort Worth Ind. Sch. Dist.,
    584 F.2d 115 (5th Cir. 1978)...............................................................12

  Hensley v. Eckerhart, 461 U.S. 424 (1983)...............................................10

  In re Home Depot Inc.,
      931 F.3d 1065 (11th Cir. 2019)................................................11-12, 17

  In re Horne,
      876 F.3d 1076 (11th Cir. 2017).............................................................8

  *Johnson v. Georgia Highway Express,
     488 F.2d 714 (5th Cir. 1974)..........................................2-5, 8-10, 12-13


                                                 - vii -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 10 of 83 PageID 14591
             USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 9 of 82




                                                                                                 Page

   Morrison v. Amway Corp.,
     323 F.3d 920 (11th Cir. 2003).............................................................17

   Muransky v. Godiva Chocolatier, Inc.,
     922 F.3d 1175 (11th Cir. 2019), reh’g en banc granted,
     opinion vacated, 939 F.3d 1278 (11th Cir. 2019)..........................11-12

   *Murphy v. Smith,
     138 S.Ct. 784 (2018).....................................................................4, 9-10

   Norman v. Housing Authority,
      836 F.2d 1292 (11th Cir. 1988)...........................................................10

   *Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air,
      478 U.S. 546 (1986)......................................................................2, 9, 10

   *Perdue v. Kenny A. ex rel. Winn,
      559 U.S. 542 (2010)...................................................................3-4, 7-12

   Prison Legal News v. Sec’y, Fla. Dep’t of Corr.,
      890 F.3d 954 (11th Cir. 2018).............................................................14

   Rawlings v. Prudential-Bache Properties, Inc.,
     9 F.3d 513 (6th Cir. 1993)...................................................................15

   Sprague v. Ticonic Bank,
      307 U.S. 161 (1939)........................................................................15-16

   Sprague v. Ticonic Nat’l Bank,
      28 F.Supp. 229, 231 (D.Me. 1939), aff’d in relevant part
      and rev’d in part on other grounds, 110 F.2d 174 (1st Cir. 1940)....16



                                                 - viii -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 11 of 83 PageID 14592
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 10 of 82




                                                                                               Page

   Swedish Hospital Corp. v. Shalala,
     1 F.3d 1261 (D.C. Cir. 1993)................................................................14

   *Trustees v. Greenough,
      105 U.S. 527 (1882)............................................................1, 4, 7, 13-17

   United States v. Birge,
     830 F.3d 1229 (11th Cir. 2016)...........................................................11

   *United States v. Equitable Trust Co.,
     283 U.S. 738 (1931)........................................................................18-19

   United States v. Johnson,
     921 F.3d 991 (11th Cir. 2019)(en banc)..............................................14

   United States v. Madden,
     733 F.3d 1314 (11th Cir. 2013)...........................................................17

   United States v. McIver,
     688 F.2d 726 (11th Cir. 1982).............................................................12

   Van Gemert v. Boeing Co.,
     516 F.Supp. 412 (S.D.N.Y. 1981)........................................................15

   Walker v. Iron Sushi LLC,
     752 F.App’x 910 (11th Cir. 2018)..........................................................8

   Walker v. Mortham,
     158 F.3d 1177 (11th Cir. 1998)...........................................................17

   Waters v. International Precious Metals Corp.,
     190 F.3d 1291 (11th Cir. 1999).........................................................2, 8


                                                 - ix -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 12 of 83 PageID 14593
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 11 of 82




                                                                                                             Page

   In re WPPSS Litig.,
       19 F.3d 1291 (9th Cir. 1994)...............................................................15


   Statutes

   47 U.S.C.
      §227........................................................................................................5

   47 U.S.C.
      §227(b)(3)(B)...........................................................................................5

   47 U.S.C.
      §227(b)(3)(C)...........................................................................................5


   Secondary Authorities

   William B. Rubenstein,
      Newberg on Class Actions §15:67 (5th ed. 2015)................................15


   Other Materials

   Brief for Respondents to Whom Allowances Were Made,
      United States v. Equitable Trust, 283 U.S. 738,
      [Oct. Term 1929 No. 530] (filed April 16, 1930).................................19

   Trustees v. Greenough, [Oct. Term 1881 No. 601],
      Transcript of Record............................................................................14




                                                        -x-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 13 of 83 PageID 14594
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 12 of 82



   I.    ISSUES WARRANTING EN BANC REVIEW

         The Supreme Court’s foundational decisions on common-fund fee

   awards approved of awarding attorney’s fees to the representative

   plaintiff either on the basis of his counsel’s actual billings rather than as

   a percentage of the fund recovered, as in Trustees v. Greenough, 105 U.S.

   527, 530-31, 537-38 (1882), or as a modest percentage of the fund, as in

   Central Railroad & Banking Co. v. Pettus, 113 U.S. 116, 128 (1885)

   (cutting an unreasonable 10% award to 5%).

         A three-judge panel of this Court effectively overruled Greenough

   on this point in Camden I Condominium Assoc. v. Dunkle, 946 F.2d 768,

   774 (11th Cir. 1991), when it vacated an attorney’s fee award that was

   based on the attorneys’ time actually billed. Camden I ruled that

   attorney’s fees in common-fund cases must always be calculated and

   awarded only as a percentage of the fund: “Henceforth in this circuit,

   attorneys’ fees awarded from a common fund shall be based upon a

   reasonable percentage of the fund established for the benefit of the class.”

   Id. Camden I effectively overruled Pettus, moreover, by establishing

   “25%, as a ‘benchmark’ percentage fee award” for common-fund cases.

   Camden I, 946 F.2d at 775; see, e.g., Faught v. American Home Shield

                                       -1-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 14 of 83 PageID 14595
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 13 of 82



   Corp., 668 F.3d 1233, 1243 (11th Cir. 2011) (following “well-settled law

   from this court that 25% is generally recognized as a reasonable fee

   award in common fund cases” and approving “the 25% fee that this circuit

   has said is the benchmark”).

         Camden I further held that district courts must determine the

   percentage to be awarded using the twelve factors from Johnson v.

   Georgia Highway Express, 488 F.2d 714, 717-19 (5th Cir. 1974). Although

   the Supreme Court had already questioned the Johnson factors’ utility in

   Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S.

   546, 562-63 (1986), the Camden I panel ruled that “the Johnson factors

   continue to be appropriately used in evaluating, setting, and reviewing

   the percentage fee awards in common fund cases,” Camden, 946 F.2d at

   775, a holding to which this Court has adhered.1 Indeed, the panel


   1 See, e.g., Faught, 668 F.3d at 1242 (“Where the requested fee exceeds
   25%, the court is instructed to apply the twelve Johnson factors.”); Waters
   v. International Precious Metals Corp., 190 F.3d 1291, 1294-95 & n.5
   (11th Cir. 1999) (courts must set common-fund fee award “using the
   factors set forth in Johnson v. Georgia Highway Express”); Dikeman v.
   Progressive Exp. Ins. Co., 312 F.App’x 168, 172 (11th Cir. 2008)
   (“Whether the district court uses the lodestar or the common-fund
   method, the district court should apply the twelve factors listed in
   Johnson v. Georgia Highway Express ... to determine the appropriate
   statutory fee or the percentage to be utilized.”).
                                       -2-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 15 of 83 PageID 14596
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 14 of 82



   opinion in this case reaffirms Camden I’s directive, “which instructs

   courts to calculate a common-fund award as a percentage of the fund

   using a 12-factor test.” Slip op. at 31 n.14. The panel opinion holds that

   Camden I “remains good law, and the district court should apply it in the

   first instance on remand.” Id.

         In Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010), however,

   the Supreme Court directly repudiated use of the so-called “Johnson

   factors” to determine “a reasonable attorney’s fee” in a contingent-fee

   class action that had settled producing a consent decree but no common

   fund. Although not a common-fund case, Perdue directs lower courts to

   recognize a strong presumption that attorneys’ unenhanced lodestars—

   i.e., their hourly rates times the hours expended—provide them a

   reasonable fee that is sufficient both to attract capable counsel and to

   equitably compensate them. Perdue, 559 U.S. at 552-53.

         Most critically for this case, Perdue holds that “unlike the Johnson

   approach, the lodestar calculation is ‘objective,’” and that it “thus cabins

   the discretion of trial judges, permits meaningful judicial review, and

   produces reasonably predictable results.” Perdue, 559 U.S. at 551-52.

   This Court’s Johnson factors approach, on the other hand, does none of
                                       -3-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 16 of 83 PageID 14597
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 15 of 82



   those things. See id. To the contrary, it produces “exactly the sort of

   unguided and freewheeling choice—and the disparate results that come

   with it—that [the Supreme] Court has sought to expunge” from

   attorney’s fee determinations. Murphy v. Smith, 138 S.Ct. 784, 789-90

   (2018).

          Attorney’s fees are a critical issue in class-action litigation, and

   uniform rules governing their calculation are a matter of overriding

   national importance. The issues warranting en banc review in this case

   are:

               1. Whether this Court will continue to demand that

          district courts apply the Johnson factors to determine

          common-fund fee awards despite the Supreme Court’s

          rejection of those factors as far too subjective to cabin trial

          courts’ discretion or even “to permit meaningful judicial

          review.” Perdue, 559 U.S. at 551-52.

               2. Whether district courts may award attorney’s fees in

          common-fund cases based on the attorney’s actual time and

          billings, as in Greenough, or must continue to calculate and

          award common-fund fees as a percentage of the fund.
                                       -4-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 17 of 83 PageID 14598
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 16 of 82



               3. Whether district courts must continue to evaluate

         common-fund fees using the Johnson factors against a 25%

         benchmark that far exceeds anything the Supreme Court has

         found permissible in its common-fund precedents.

   II.   COURSE OF PROCEEDINGS AND DISPOSITION

         This case was filed as a class action under the Telephone Consumer

   Protection Act (“TCPA”), 47 U.S.C. §227, which prohibits unconsented

   phone calls placed using an automatic telephone dialing system

   (“ATDS”), and which imposes liability of $500 per call—trebled to $1,500

   per call for willful (i.e., knowing or reckless) violators. See 47 U.S.C.

   §227(b)(3)(B) ($500 statutory damages for each violation); 47 U.S.C.

   §227(b)(3)(C) (permitting trebling, to $1,500 each for “willful” violations).

         Defendant NPAS Solutions conceded that 179,642 unique cellular

   telephone numbers fall within the class definition. DE038:2 (Preliminary

   Approval Order). Assuming that 179,642 class members received but one

   violative phone call apiece, TCPA statutory damages at $500 to $1,500

   per call ranged from a low of $89,821,000 for negligent violations to

   $269,463,000 if the violations were willful—which is to say, reckless. As



                                       -5-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 18 of 83 PageID 14599
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 17 of 82



   many class members doubtless received multiple violative calls, the

   statutory damages easily exceeded a billion dollars.

         Named Plaintiff Charles T. Johnson nonetheless agreed to settle

   and bar class members’ claims for just $1.432 million—which is less than

   two percent of the lowest statutory damages figure, that would have been

   awarded had NPAS’s violations been merely negligent, and each class

   member received but one violative call. Assuming a class of 179,642,

   which NPAS conceded, the $1.432 million settlement comes to just $7.97

   apiece. Johnson, however, expected to receive a bonus “service award” of

   $6,000 for acting as class representative to compromise other class

   members’ claims for less than $8 apiece. Presenting no evidence

   indicating how many hours they had worked on the case or what their

   hourly billing rates might be, his attorneys requested 30% of the fund as

   attorney’s fees.

         The district court complied, awarding “Plaintiff’s attorneys’ fees in

   the amount of 30 percent of the Fund,” and directing that the Named

   Plaintiff “Charles T. Johnson will receive $6,000 as acknowledgement of

   his role in prosecuting this case on behalf of the Class Members.”

   DE53:5(Final Order). But it provided no reasoned explanation for
                                       -6-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 19 of 83 PageID 14600
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 18 of 82



   approving the settlement, or for why 30% of the fund constituted a

   reasonable fee award. See DE53(Final Order).

          On class member Jenna Dickenson’s appeal, the panel majority

   held    that   “service   award”   or   “incentive   award”   payments    to

   representative plaintiffs are illegal under the Supreme Court’s original

   common-fund decisions, Greenough, 105 U.S. at 537-38, and Pettus, 113

   U.S. at 122. See slip op. at 17-29. The panel also held that the district

   court’s rulings approving the settlement and attorney’s fee award

   provided insufficient explanations to permit meaningful appellate

   review. Slip op. at 29-35. But it rejected

          Dickenson’s argument that the district court’s fee award is
          unlawful because the Supreme Court’s decision in Perdue v.
          Kenny A. ex rel. Winn, 559 U.S. 542 (2010), overruled Camden
          I Condominium Ass’n v. Dunkle, 946 F.2d 768 (11th Cir.
          1991), which instructs courts to calculate a common-fund
          award as a percentage of the fund using a 12-factor test.

   Slip op. at 31 n.14. The panel held that “Camden I therefore remains good

   law, and the district court should apply it in the first instance on

   remand.” Id.

          Dickenson respectfully seeks en banc review of that holding.




                                       -7-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 20 of 83 PageID 14601
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 19 of 82



   III. ARGUMENT

         A.    En Banc Review is Needed Because the Supreme Court
               has Held that the Johnson Factors are too Subjective
               Either to Cabin District Judges’ Discretion or Even to
               Permit Meaningful Appellate Review

         En banc review is needed because this Court continues to require

   district courts to use the Johnson factors to set attorney’s fees, despite

   the Supreme Court’s holding in Perdue that the Johnson factors approach

   is too subjective to meaningfully cabin district judges’ discretion, or even

   to permit meaningful appellate review. Despite the Supreme Court’s

   decisions repudiating the Johnson factors, this Court continues

   unabashedly to employ them—both in fee-shifting cases,2 and in

   common-fund cases such as this.3




   2 See, e.g., In re Horne, 876 F.3d 1076, 1084 (11th Cir. 2017); Walker v.
   Iron Sushi LLC, 752 F.App’x 910, 916 (11th Cir. 2018).
   3 Slip op. at 31 n.14; see also, e.g., Faught, 668 F.3d at 1242 (“Where the
   requested fee exceeds 25%, the court is instructed to apply the twelve
   Johnson factors.”); Waters, 1294-95 & n.5 (courts must set common-fund
   fee award “using the factors set forth in Johnson v. Georgia Highway
   Express”); Dikeman, 312 F.App’x at 172 (“Whether the district court uses
   the lodestar or the common-fund method, the district court should apply
   the twelve factors listed in Johnson v. Georgia Highway Express ... to
   determine the appropriate statutory fee or the percentage to be
   utilized.”).
                                       -8-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 21 of 83 PageID 14602
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 20 of 82



          The Supreme Court’s condemnation of the Johnson factors in

   Perdue could not have been clearer. The underlying civil-rights claims

   were covered by a fee-shifting statute authorizing a prevailing party to

   recover “a reasonable attorney’s fee.” Perdue, 559 U.S. at 550. Although

   the case had settled, Perdue focused on the meaning of “a reasonable

   attorney’s fee.” It held that awarding attorneys’ unenhanced lodestars

   ordinarily is enough to attract and compensate capable counsel to take

   meritorious cases. Id. at 552-53. It accordingly directed lower courts to

   honor a “strong presumption that the lodestar is sufficient” whenever

   courts are empowered to award a reasonable attorney’s fee. Id. at 546,

   552.

          The Supreme Court specifically repudiated the alternative

   approach of Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-

   719 (5th Cir. 1974), “which listed 12 factors that a court should consider

   in determining a reasonable fee,” because it “‘gave very little actual

   guidance to district courts. Setting attorney’s fees by reference to a series

   of sometimes subjective factors placed unlimited discretion in trial judges

   and produced disparate results.’” Perdue, 559 U.S. at 550-51 (quoting

   Delaware Valley, 478 U.S. at 563); accord Murphy, 138 S.Ct. at 789-90.
                                       -9-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 22 of 83 PageID 14603
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 21 of 82



         Most critically here, the Supreme Court held that “unlike the

   Johnson approach, the lodestar calculation is ‘objective,’” and that it

   “thus cabins the discretion of trial judges, permits meaningful judicial

   review, and produces reasonably predictable results.” Perdue, 559 U.S.

   at 551-52 (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The

   Johnson factors approach employed by this Court does none of those

   things. See id. Indeed, the Supreme Court has since reiterated, the

   Johnson factors engender “exactly the sort of unguided and freewheeling

   choice—and the disparate results that come with it—that this Court has

   sought to expunge” from attorney’s fee determinations. Murphy, 138

   S.Ct. at 790.

         Even before Perdue and Murphy—indeed, even before the Camden

   I panel opinion required their use in common-fund cases—this Court had

   recognized: “The Supreme Court seems to feel that the twelve factors

   approach of Johnson creates a theoretical attorney’s fee based on

   subjective evaluations.” Norman v. Housing Authority, 836 F.2d 1292,

   1299 (11th Cir. 1988) (citing Delaware Valley, 478 U.S. at 563). The

   Camden I panel ought not to have adopted such a standard. After Perdue

   and Murphy, little excuse exists for retaining it.
                                       - 10 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 23 of 83 PageID 14604
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 22 of 82



         Yet the panel opinion in this case does so on the basis of dictum

   from In re Home Depot Inc., 931 F.3d 1065 (11th Cir. 2019):

         As we recently explained, Perdue didn’t abrogate Camden I.
         See Home Depot, 931 F.3d at 1084–85 (stating that “[t]here is
         no question that the Supreme Court precedents stretching
         from Hensley to Perdue are specific to fee-shifting statutes”
         and that “Supreme Court precedent requiring the use of the
         lodestar method in statutory fee-shifting cases does not apply
         to common-fund cases”). Camden I therefore remains good
         law, and the district court should apply it in the first instance
         on remand.

   Slip op. at 31 n.14.

         Home Depot emphasized, however, that common-fund precedents

   did not control its decision. See Home Depot, 931 F.3d at 1085 (“But this

   is a contractual fee-shifting case, not a common-fund case.”). Thus,

   anything Home Depot said about Perdue’s effect on common-fund fee

   awards was mere dicta. “And dicta is not binding on anyone for any

   purpose.’” United States v. Birge, 830 F.3d 1229, 1233 (11th Cir. 2016)

   (quoting Edwards v. Prime, Inc., 602 F.3d 1276, 1298 (11th Cir. 2010)

   (collecting cases)). Home Depot’s dictum cited in turn a decision that has

   been vacated for en banc rehearing: “‘Perdue addresses fee-shifting

   statutes and says nothing about the award of attorney’s fees from a

   common fund.’” Home Depot, 931 F.3d at 1085 (quoting Muransky v.
                                       - 11 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 24 of 83 PageID 14605
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 23 of 82



   Godiva Chocolatier, Inc., 922 F.3d 1175, 1194 (11th Cir. 2019), reh’g en

   banc granted, opinion vacated, 939 F.3d 1278 (11th Cir. 2019). Muransky

   “has no precedential value ... as it was vacated pursuant to granting of

   rehearing en banc.” United States v. McIver, 688 F.2d 726, 729 n.5 (11th

   Cir. 1982); see Henderson v. Fort Worth Ind. Sch. Dist., 584 F.2d 115, 116

   (5th Cir. 1978). Home Depot cannot make the vacated Muransky panel

   opinion a binding precedent on common-fund fee awards.

         Far more relevant is Home Depot’s observation that just because a

   Supreme Court decision “is not technically binding does not mean we

   should blithely disregard it. To promote consistency in the law, we should

   adhere to precedent where its reasoning applies.” Home Depot, 931 F.3d

   at 1085. Thus, what Perdue has to say about a presumptively sufficient

   “reasonable” fee is relevant to awards in common-fund cases, where the

   overriding objective is to protect absent class members from fee awards

   exceeding what is needed to attract and fairly compensate competent

   counsel.

         More importantly, Perdue’s holding that the Johnson factors are too

   subjective to “cabin[] the discretion of trial judges” or to “permit[]

   meaningful judicial review” of a fee award, 559 U.S. at 552, cannot
                                       - 12 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 25 of 83 PageID 14606
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 24 of 82



   sensibly be limited strictly to awards under fee-shifting statutes. The

   Johnson factors do not suddenly provide an objective and meaningfully

   reviewable standard for awarding a reasonable fee merely because that

   fee comes from a common fund rather than from an opposing party under

   a fee-shifting statute.

         En banc rehearing thus is needed so that this Court may firmly

   jettison the Johnson factors, bringing Eleventh Circuit law back in line

   with Supreme Court authority.

         B.    Camden     I’s  Requirement     that Common-Fund
               Attorney’s Fees be Calculated and Awarded Only as A
               Percentage of the Common Fund in Practical Effect
               Overrules the Supreme Court’s Contrary Decision in
               Greenough, and Conflicts with the Law of Other
               Circuits

         Camden I’s holding that common-fund attorney’s fees must always

   be awarded as a percentage of the fund amounts to a partial overruling

   of the Supreme Court’s holding in Greenough, which approved of a

   common-fund attorney’s fee award based not on a percentage of the fund,

   but rather on the attorney’s fees actually incurred and paid. See

   Greenough, 105 U.S. at 530 (citing an itemized “statement of

   expenditures made by Vose in the cause ... being for fees of solicitors and


                                       - 13 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 26 of 83 PageID 14607
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 25 of 82



   counsel, costs of court, and sundry small incidental items”); see also

   Trustees v. Greenough, [Oct. Term 1881 No. 601], Transcript of Record at

   711-23, 770-78 (original) 228-32, 247-56 (print)(1881)(listing the itemized

   expenditures).

         The Supreme Court’s next decision on common-fund fee awards

   permitted them also to be awarded as a modest percentage of the fund.

   See Pettus, 113 U.S. at 128. Pettus cut an attorney’s fee award from an

   unreasonable 10% of the fund to just 5%. Id. But Pettus did not overrule

   Greenough’s holding that common fund fees may be awarded on the basis

   of the attorney’s fees actually incurred and billed rather than as a

   percentage of the fund. And this Court is not entitled to do so: “‘The only

   Court that can properly cut back on Supreme Court decisions is the

   Supreme Court itself.’” United States v. Johnson, 921 F.3d 991, 1002

   (11th Cir. 2019)(en banc)(Court’s emphasis; quoting Prison Legal News

   v. Sec’y, Fla. Dep’t of Corr., 890 F.3d 954, 966 (11th Cir. 2018)).

         Only two circuits—this Court and the D.C. Circuit—have held that

   attorneys’ fees in common fund-cases must be awarded only as a percent-

   of-the-fund. See Camden I, 946 F.2d at 774 (11th Cir. 1991); Swedish

   Hospital Corp. v. Shalala, 1 F.3d 1261, 1265-71 (D.C. Cir. 1993). Other
                                       - 14 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 27 of 83 PageID 14608
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 26 of 82



   circuits have expressly rejected Camden I’s holding, and permit common-

   fund fee awards based on attorneys’ lodestars. See, e.g., id.; Goldberger v.

   Integrated Resources, Inc., 209 F.3d 43, 50 (2d Cir. 2000); Gottlieb v.

   Barry, 43 F.3d 474, 483 (10th Cir. 1994); Florin v. Nationsbank of

   Georgia, NA, 34 F.3d 560, 565-66 (7th Cir. 1994); In re WPPSS Litig., 19

   F.3d 1291, 1295 (9th Cir. 1994); Rawlings v. Prudential-Bache Properties,

   Inc., 9 F.3d 513, 515-16 (6th Cir. 1993). Most have held that district

   judges have the discretion to choose between lodestar and percent-of-fund

   awards in common-fund cases, and district courts typically employ both

   as “cross checks” on one another. See William B. Rubenstein, Newberg on

   Class Actions §15:67, at 228-31 (5th ed. 2015).

         Camden I’s holding has always rested on the false premise that

   “every Supreme Court case addressing the computation of a common

   fund fee award has determined such fees on a percentage of the fund

   basis.” Camden I, 946 F.2d at 773. That is wrong, as Greenough itself

   involved itemized disbursements for attorneys’ fees, and not a percent-

   of-fund fee award. See Greenough, 105 U.S. at 530. Camden I also

   presented Sprague v. Ticonic Bank, 307 U.S. 161 (1939), and Boeing Co.

   v. Van Gemert, 444 U.S. 472 (1980), as Supreme Court decisions
                                       - 15 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 28 of 83 PageID 14609
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 27 of 82



   determining fees as a percentage of the fund. See Camden I, 946 F.3d at

   773. In truth, neither did.4

         Were Greenough merely a decision from a three-judge panel of this

   Court or the pre-split Fifth Circuit, see Bonner v. City of Prichard, 661

   F.2d 1206, 1209 (11th Cir. 1981)(en banc), current three-judge panels

   would have to reject Camden I’s holding requiring percent-of-fund

   awards, and instead honor Greenough’s earlier holding that a reasonable

   common-fund attorney’s fee also may be awarded not as a percentage of

   the fund but on the basis of the attorneys’ time as billed and paid. “‘When

   we have conflicting case law, we follow our oldest precedent.’”



   4 The record in Sprague reveals that the petitioner sought reimbursement
   only for fees actually billed by, and paid to, the lawyers. See Sprague v.
   Ticonic Nat’l Bank, 28 F.Supp. 229, 231 (D.Me. 1939), aff’d in relevant
   part and rev’d in part on other grounds, 110 F.2d 174, 178 (1st Cir.
   1940)(“The decree of the District Court is affirmed insofar as it allows the
   original petition for reimbursement in the amount of $1,214.51.”). In
   Boeing, moreover, the Supreme Court reaffirmed Greenough’s common-
   fund doctrine without saying a word for percent-of-fund awards, leaving
   the district court to apply lodestar methodology on remand. See Van
   Gemert v. Boeing Co., 516 F.Supp. 412, 414 (S.D.N.Y. 1981)(employing
   lodestar methodology rather than percent-of-fund to calculate attorneys’
   fees: “‘The starting point of every fee award ... must be a calculation of
   the attorney[s’] services in terms of the time [they have] expended on the
   case.’”)(quoting City of Detroit v. Grinnell, 495 F.2d 448, 470 (2d Cir.
   1974)).
                                       - 16 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 29 of 83 PageID 14610
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 28 of 82



   Commissioner v. Advance Local Media, LLC, 918 F.3d 1161, 1167 (11th

   Cir. 2019)(quoting United States v. Madden, 733 F.3d 1314, 1319 (11th

   Cir. 2013)). “When faced with an intra-circuit split we must apply the

   ‘earliest case’ rule, meaning ‘when circuit authority is in conflict, a panel

   should look to the line of authority containing the earliest case, because

   a decision of a prior panel cannot be overturned by a later panel.’”

   Morrison v. Amway Corp., 323 F.3d 920, 929 (11th Cir. 2003)(quoting

   Walker v. Mortham, 158 F.3d 1177, 1188-89 (11th Cir. 1998)); accord

   Arias v. Cameron, 776 F.3d 1262, 1273 n.8 (11th Cir. 2015); Cohen v.

   Office Depot, Inc., 204 F.3d 1069, 1072 (11th Cir. 2000).

         Yet the panel in this case regards Camden I as binding, against

   contrary Supreme Court authority, on account of dictum in Home Depot.

   See slip op. at 31 n.14. En banc review is needed to conform this Court’s

   law with the Supreme Court’s holding in Greenough, and with the law of

   other circuits.

         C.    This Court’s 25% Benchmark for Common-Fund Fee
               Awards Far Exceeds What the Supreme Court has
               Deemed Permissible

         Camden I also established “25%, as a ‘benchmark’ percentage fee

   award” for common-fund cases. Camden I, 946 F.2d at 775; see Faught,

                                       - 17 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 30 of 83 PageID 14611
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 29 of 82



   668 F.3d at 1243 (recognizing a “25% benchmark” and analyzing fee

   award against “the 25% fee that this circuit has said is the benchmark”).

   That benchmark is at odds with the Supreme Court’s decisions

   disapproving far smaller percentage awards.

         Pettus, for example, slashed a common-fund award from ten percent

   to just five percent of the fund. The Court “consider[ed] whether the sum

   allowed appellees was too great. We think it was. The decree gave them

   an amount equal to ten per cent.” Pettus, 113 U.S. at 128. “One-half the

   sum allowed was, under all the circumstances, sufficient.” Id.; see also

   Harrison v. Perea, 168 U.S. 311, 325 (1897)(approving reduction of a

   $5,000 fee award (or about 14% of an equitable fund) to just 10% of the

   fund).

         In United States v. Equitable Trust Co., 283 U.S. 738 (1931), the

   Supreme Court again rejected the notion that counsel whose efforts

   secure a fund may receive more than necessary to compensate them

   adequately for their time. The Second Circuit already had rejected the

   district court’s notion that counsel were entitled to a quarter to a third of

   the fund, cutting the attorney’s fee award to just $100,000 (about 15% of

   the fund) and warning that “[t]he allowance is a payment for legal
                                       - 18 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 31 of 83 PageID 14612
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 30 of 82



   services, not a speculative interest in a lawsuit.” Barnett v. Equitable

   Trust Co., 34 F.2d 916, 919 (2d Cir. 1929)(Learned Hand). The attorneys

   complained before the Supreme Court that “from a percentage

   standpoint, the allowance of $100,000 is but slightly over fifteen per

   cent,” and that “never yet have counsel been cut down to such a low

   percentage in any contested case taken upon a contingent basis.” Brief

   for Respondents to Whom Allowances Were Made, United States v.

   Equitable Trust, 283 U.S. 738, [Oct. Term 1929 No. 530], at 55-56 (filed

   April 16, 1930). But the Supreme Court found “the allowance of $100,000

   unreasonably high, and that to bring it within the standard of

   reasonableness it should be reduced to $50,000,” or about 71/2% of the

   fund. Equitable Trust, 283 U.S. at 746.

         The 25% benchmark is out of line with high-court precedent.

   IV.   CONCLUSION

         Rehearing is needed, by the panel or en banc, to restore conformity

   with Supreme Court precedent.




                                       - 19 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 32 of 83 PageID 14613
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 31 of 82



    DATED: October 22, 2020            Respectfully submitted,




                                                /s/ Eric Alan Isaacson
                                                  Eric Alan Isaacson

                                       LAW OFFICE OF ERIC ALAN
                                       ISAACSON
                                       6580 Avenida Mirola
                                       La Jolla, CA 92037-6231
                                       Telephone: 858-263-9581
                                       ericalanisaacson@icloud.com

                                       JOHN W. DAVIS
                                       3030 N. Rocky Point Dr. W.,
                                         Suite 150
                                       Tampa, FL 33607
                                       Telephone: 813-533-1972
                                       john@johnwdavis.com

                                       C. BENJAMIN NUTLEY
                                       1055 E. Colorado Blvd., 5th Floor
                                       Pasadena, CA 91106
                                       Telephone: 626-204-4060
                                       nutley@zenlaw.com

                                       Attorneys for Objector & Appellant
                                       Jenna Dickenson




                                       - 20 -
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 33 of 83 PageID 14614
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 32 of 82




                                 EXHIBIT A

            Johnson v. NPAS Sols., LLC, No. 18-12344, slip opinion

             __F.3d__, 2020 WL 5553312 (11th Cir. Sept. 17, 2020)




                                       -1-
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 34 of 83 PageID 14615
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   1 of 33
                                                                        48 of 82



                                                                           [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 18-12344
                             ________________________

                         D.C. Docket No. 9:17-cv-80393-RLR



   CHARLES T. JOHNSON,
   on behalf of himself and others
   similarly situated,

                                                                     Plaintiff-Appellee,

   JENNA DICKENSON,

                                                        Interested Party - Appellant,

                                         versus

   NPAS SOLUTIONS, LLC,

                                                               Defendant - Appellee.

                             ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                 (September 17, 2020)
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 35 of 83 PageID 14616
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   2 of 34
                                                                        48 of 82



   Before MARTIN, NEWSOM, and BALDOCK,∗ Circuit Judges.

   NEWSOM, Circuit Judge:

          The class-action settlement that underlies this appeal is just like so many

   others that have come before it. And in a way, that’s exactly the problem. We find

   that, in approving the settlement here, the district court repeated several errors that,

   while clear to us, have become commonplace in everyday class-action practice.

          First, the district court set a schedule that required class members to file any

   objection to the settlement—including any objection pertaining to attorneys’

   fees—more than two weeks before class counsel had filed their fee petition. In so

   doing, we hold, the court violated the plain terms of Federal Rule of Civil

   Procedure 23(h).

          Second, in approving the settlement, the district court awarded the class

   representative a $6,000 “[i]ncentive [p]ayment,” as “acknowledgment of his role in

   prosecuting th[e] case on behalf of the [c]lass [m]embers.” In so doing, we

   conclude, the court ignored on-point Supreme Court precedent prohibiting such

   awards.

          Finally, in approving class counsel’s fee request, overruling objections, and

   approving the parties’ settlement, the district court made no findings or



   ∗Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting by
   designation.

                                                  2
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 36 of 83 PageID 14617
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   3 of 35
                                                                        48 of 82



   conclusions that might facilitate appellate review; instead, it offered only rote,

   boilerplate pronouncements (“approved,” “overruled,” etc.). In so doing, we hold

   that the court violated the Federal Rules of Civil Procedure and our precedents

   requiring courts to explain their class-related decisions.

         We don’t necessarily fault the district court—it handled the class-action

   settlement here in pretty much exactly the same way that hundreds of courts before

   it have handled similar settlements. But familiarity breeds inattention, and it falls

   to us to correct the errors in the case before us. We will reverse in part, vacate in

   part, and remand for further proceedings.

                                               I

         This case began in March 2017, when Charles Johnson—on behalf of both

   himself and a putative class of similarly situated individuals—sued NPAS

   Solutions, LLC in the U.S. District Court for the Southern District of Florida,

   alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227.

   As relevant here, the TCPA makes it unlawful to “us[e] any automatic telephone

   dialing system” to call a person without his or her “prior express consent,” id.

   § 227(b)(1)(A); it also provides for statutory damages of “$500 . . . for

   each . . . violation” and authorizes up to treble damages against anyone who

   “willfully or knowingly violate[s]” the law, id. § 227(b)(3). Johnson claimed that

   NPAS—an entity that collects medical debts—had used an automatic telephone-

                                               3
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 37 of 83 PageID 14618
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   4 of 36
                                                                        48 of 82



   dialing system to call his cell phone without his consent. In particular, Johnson

   challenged NPAS’s practice of calling “wrong number[s]”—i.e., phone numbers

   that had originally belonged to consenting debtors but had been reassigned to non-

   consenting persons.

          The case quickly proceeded to the settlement phase. After some preliminary

   discovery and motions practice, the parties jointly filed a notice of settlement on

   November 2—less than eight months after Johnson had filed suit. Not long

   thereafter, Johnson moved to certify the class for settlement purposes; he argued

   that settlement was in the class members’ best interest because, despite NPAS’s

   possible defenses, he had obtained a meaningful recovery of $1,432,000.

          On December 4, the district court preliminarily approved the settlement and

   certified the class for settlement purposes. 1 The court appointed Johnson as the

   class representative and his lawyers as class counsel, and its order stated that

   Johnson could “petition the Court to receive an amount not to exceed $6,000 as

   acknowledgment of his role in prosecuting this case on behalf of the class

   members.” The district court set March 19, 2018 as the deadline for class

   members to opt out of the settlement and, more importantly for our purposes, to


   1
     The defined class comprised “[a]ll persons in the United States who (a) received calls from
   NPAS Solutions, LLC between March 28, 2013 and [December 4, 2017] that (b) were directed to
   a phone number assigned to a cellular telephone service, (c) for which NPAS Solutions’ records
   contain a ‘WN’ designation, and (d) were placed using an automatic telephone dialing system.”
   NPAS acknowledged that 179,642 phone numbers fell within that class.

                                                 4
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 38 of 83 PageID 14619
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   5 of 37
                                                                        48 of 82



   file objections to the settlement. The court set April 6, 2018—18 days after the

   opt-out/objection deadline—as the date by which Johnson and NPAS had to submit

   their motion for final approval of the settlement and their responses to objections,

   and (more importantly) by which class counsel had to submit their petition for

   attorneys’ fees and costs.

         The following month, class members were notified about the settlement and

   informed that NPAS would establish a settlement fund, that class counsel would

   seek attorneys’ fees amounting to 30% of the fund, and that Johnson would seek a

   $6,000 incentive award from the fund. In total, 9,543 class members submitted

   claims for recovery.

         When the objection deadline of March 19 arrived, no class member opted

   out, and only one objected to the settlement—Jenna Dickenson, our appellant. As

   a procedural matter, Dickenson challenged the district court’s decision to set the

   objection deadline before the deadline for class counsel to file their attorneys’-fee

   petition, which she contended violated Federal Rule of Civil Procedure 23 and the

   Due Process Clause. On the merits, Dickenson (1) objected to the amount of the

   settlement, arguing that it should have been higher; (2) argued that the court should

   conduct a lodestar calculation in determining reasonable attorneys’ fees; and

   (3) contended that Johnson’s $6,000 incentive award both contravened the

   Supreme Court’s decisions in Trustees v. Greenough, 105 U.S. 527 (1882), and

                                             5
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 39 of 83 PageID 14620
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   6 of 38
                                                                        48 of 82



   Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885), and created a

   conflict of interest between Johnson and other class members.

         On the parties’ April 6 filing deadline, Johnson and NPAS opposed

   Dickenson’s objection and urged the district court to approve the settlement as fair,

   reasonable, and adequate. Johnson also filed a motion for final approval of the

   settlement and requested attorneys’ fees, costs and expenses of the litigation, as

   well as an incentive award, all of which he said were reasonable and in line with

   the amounts approved in similar settlements.

         About a month later, the district court held a final fairness hearing. After

   class counsel, NPAS, and Dickenson had presented their arguments, the district

   court announced its intention to approve the settlement. The court explained that it

   “ha[d] carefully considered all of the submissions before the Court,” including

   Dickenson’s objection. The court stated that it was “going to overrule that

   objection, but nevertheless appreciate[d] the argument [Dickenson’s] counsel ha[d]

   made.”

         The same day, the district court entered a brief, seven-page order approving

   the settlement. The court’s evaluation of the fairness of the settlement consisted of

   the following sentence:

         The Court finds that the settlement of this action, on the terms and
         conditions set forth in the Settlement Agreement, is in all respects
         fundamentally fair, reasonable, adequate, and in the best interest of
         the class members, when considering, in their totality, the following
                                             6
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 40 of 83 PageID 14621
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   7 of 39
                                                                        48 of 82



         factors: (1) the absence of any fraud or collusion behind the
         settlement; (2) the complexity, expense, and likely duration of the
         litigation; (3) the stage of the proceedings and the amount of
         discovery completed; (4) the probability of the Plaintiff’s success on
         the merits; (5) the range of possible recovery; and (6) the opinions of
         the class counsel, class representatives, and the substance and amount
         of opposition to the settlement.

   Dist. Ct. Order at 4 (citing Leverso v. SouthTrust Bank of Ala., 18 F.3d 1527, 1530

   (11th Cir. 1994)).

         The order specified that NPAS would create a non-reversionary $1,432,000

   settlement fund, from which the following would be deducted before class

   members received any payout: (1) costs and expenses disbursed in administering

   the settlement and providing notice to the class; (2) attorneys’ fees in the amount

   of 30% of the fund (or $429,600), as well as $3,475.52 for class counsel’s

   litigation costs and expenses; and (3) a $6,000 “[i]ncentive [p]ayment” to Johnson,

   “as acknowledgment of his role in prosecuting this case on behalf of the [c]lass

   [m]embers.” Id. at 5. After subtracting out those deductions, each of the potential

   179,642 class members stood to receive only $7.97. (Happily, because only 9,543

   class members submitted claims, each stands to receive a whopping $79.) The

   district court’s order provided no analysis to accompany its approval of the

   attorneys’-fee percentage or the incentive award. The order also stated, without

   further explanation, that “[t]he objection of Jenna Dickenson is OVERRULED.”

   Id.


                                             7
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 41 of 83 PageID 14622
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   8 of 40
                                                                        48 of 82



          This is Dickenson’s appeal.

                                                    II

          Dickenson raises several challenges—three, as we categorize them—to the

   district court’s approval of the settlement. First, she contends that the district court

   erred when it required class members to file objections to the settlement—

   including to attorneys’ fees—before class counsel had filed their fee petition.

   Second, she insists that the district court’s approval of Johnson’s $6,000 incentive

   award contravenes Supreme Court precedent. Finally, and more broadly, she

   maintains that the district court didn’t provide sufficient explanation to enable

   meaningful appellate review—either in awarding attorneys’ fees, in overruling her

   objections, or in determining that the settlement was fair. We consider

   Dickenson’s arguments in turn.2

                                                    A

                                                    1

          Dickenson’s first challenge is procedural. In its order preliminarily



   2
     “In reviewing the validity of a class action settlement, a district court’s decision will be
   overturned only upon a clear showing of abuse of discretion.” Holmes v. Cont’l Can Co., 706
   F.2d 1144, 1147 (11th Cir. 1983). A district court’s decision to award attorneys’ fees is also
   reviewed for abuse of discretion, although “that standard of review allows us to closely
   scrutinize questions of law decided by the district court in reaching the fee award.” Camden I
   Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 770 (11th Cir. 1991). “A district court abuses its
   discretion if it applies an incorrect legal standard, follows improper procedures in [reaching its
   decision], or makes findings of fact that are clearly erroneous.” Fitzpatrick v. Gen. Mills, Inc.,
   635 F.3d 1279, 1282 (11th Cir. 2011) (alteration in original) (quotation omitted).

                                                    8
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 42 of 83 PageID 14623
            USCA11
                 Case:
                    Case:
                       18-12344
                           18-12344DateDate
                                        Filed:
                                            Filed:
                                               09/17/2020
                                                   10/22/2020Page:
                                                                Page:
                                                                   9 of 41
                                                                        48 of 82



   approving the settlement, certifying the class, and establishing a schedule, the

   district court required class members to file any objection to the settlement—

   including any objection pertaining to attorneys’ fees—by March 19, 2018. In the

   same order, the district court gave class counsel until April 6 to file their fee

   petition—eighteen days after class members’ objections were due. Dickenson

   contends that by ordering the deadlines in this manner, the district court inhibited

   her from objecting to the fee request, in violation of Federal Rule of Civil

   Procedure 23(h) and the Due Process Clause. As relevant here, Rule 23(h)

   provides as follows:

          In a certified class action, the court may award reasonable attorney’s
          fees and nontaxable costs that are authorized by law or by the parties’
          agreement. The following procedures apply:

                  (1) A claim for an award must be made by motion . . . at a time
                  the court sets. Notice of the motion must be served on all
                  parties and, for motions by class counsel, directed to class
                  members in a reasonable manner.

                  (2) A class member, or a party from whom payment is sought,
                  may object to the motion.

   Fed. R. Civ. P. 23(h). 3

          We hold that Rule 23(h)’s plain language requires a district court to

   sequence filings such that class counsel file and serve their attorneys’-fee motion


   3
     While we generally review a district court’s approval of a settlement for abuse of discretion,
   “[i]nterpreting the Federal Rules of Civil Procedure presents a question of law subject to de novo
   review.” Burns v. Lawther, 53 F.3d 1237, 1240 (11th Cir. 1995).

                                                   9
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 43 of 83 PageID 14624
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 10 of42
                                                                       48of 82



   before any objection pertaining to fees is due. By its terms, the Rule not only

   authorizes attorneys’-fee awards but also goes on to specify that “[n]otice” of any

   attorneys’-fee motion must be “directed to class members in a reasonable manner,”

   and then to state that a class member may “object to the motion.” Id. (emphasis

   added). As one treatise has explained, “[t]he logical extension of the class

   members’ right to object to class counsel’s fee request is that the fee petition itself

   must be filed prior to the class members’ objection deadline, particularly given the

   ease with which the petition papers can be made available to the class.” William

   B. Rubenstein, 5 Newberg on Class Actions § 15:13 (5th ed. 2020).

         Johnson asks us to disregard Rule 23(h)’s clear terms. He says that class

   members were adequately informed by the class notice, which preceded the

   objection deadline and which stated that class counsel planned to seek a 30% fee.

   But “[t]he plain text of the rule requires that any class member be allowed an

   opportunity to object to the fee ‘motion’ itself, not merely to the preliminary notice

   that such a motion will be filed.” In re Mercury Interactive Corp. Sec. Litig., 618

   F.3d 988, 993–94 (9th Cir. 2010); see also Fed. R. Civ. P. 23(h)(2), Advisory

   Committee Note to 2003 Amendment (“In setting the date objections are due, the




                                              10
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 44 of 83 PageID 14625
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 11 of43
                                                                       48of 82



   court should provide sufficient time after the full fee motion is on file to enable

   potential objectors to examine the motion.” (emphasis added)).4

          Reading Rule 23(h) in accordance with its plain text also happens to make

   good practical sense in at least two respects. First, it ensures that class members

   have full information when considering—and, should they choose to do so,

   objecting to—a fee request. While class members may learn from a class notice

   the all-in amount that counsel plan to request, they would be “handicapped in

   objecting” based on the notice alone because only the later-filed fee motion will

   include “the details of class counsel’s hours and expenses” and “the

   rationale . . . offered for the fee request.” Redman v. RadioShack Corp., 768 F.3d

   622, 638 (7th Cir. 2014); see also Mercury, 618 F.3d at 994 (“Allowing class

   members an opportunity thoroughly to examine counsel’s fee motion, inquire into

   the bases for various charges and ensure that they are adequately documented and

   supported is essential for the protection of the rights of class members.”); Keil v.

   Lopez, 862 F.3d 685, 705 (8th Cir. 2017) (raising similar concerns).

          Second, a plain-language reading of Rule 23(h) ensures that the district court

   is presented with a fee petition that has been tested by the adversarial process.

   While, in theory, class counsel act as fiduciaries for the class as a whole, once a


   4
     See Horenkamp v. Van Winkle and Co., 402 F.3d 1129, 1132 (11th Cir. 2005) (explaining that,
   while “not binding,” Advisory Committee Notes “are nearly universally accorded great weight in
   interpreting federal rules” (quotation omitted)).
                                                11
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 45 of 83 PageID 14626
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 12 of44
                                                                       48of 82



   class action reaches the fee-setting stage, “plaintiffs’ counsel’s understandable

   interest in getting paid the most for its work representing the class” comes into

   conflict “with the class’ interest in securing the largest possible recovery for its

   members.” Mercury, 618 F.3d at 994. Accordingly, “the district court must

   assume the role of fiduciary for the class plaintiffs” and “ensure that the class is

   afforded the opportunity to represent its own best interests.” Id. (quotation

   omitted). The district court cannot properly play its fiduciary role unless—as in

   litigation generally—class counsel’s fee petition has been fully and fairly vetted.

          For all these reasons, we have no difficulty concluding that by requiring

   class members to object to an award of attorneys’ fees before class counsel had

   filed their fee petition, the district court violated Rule 23(h). 5




   5
     In so holding, we have plenty of company. At least three other circuits have reached this
   conclusion explicitly, see, e.g., Keil, 862 F.3d at 705 (holding “that the district court erred by
   setting the deadline for objections on a date before the deadline for class counsel to file their fee
   motion”); Redman, 768 F.3d at 637–38 (holding that class counsel’s filing of an attorneys’-fee
   motion “after the deadline set by the court for objections to the settlement had expired” violated
   Rule 23(h) and stating that “[t]here was no excuse for permitting so irregular, indeed unlawful, a
   procedure”); Mercury, 618 F.3d at 993 (“We hold that the district court abused its discretion
   when it erred as a matter of law by misapplying Rule 23(h) in setting the objection deadline for
   class members on a date before the deadline for lead counsel to file their fee motion.”), and at
   least one has suggested as much in dicta, see In re Nat’l Football League Players Concussion
   Injury Litig., 821 F.3d 410, 446 (3d Cir. 2016), as amended (May 2, 2016) (stating that the court
   “ha[d] little trouble agreeing that Rule 23(h) is violated in th[e] circumstances” presented in
   Redman and Mercury).

                                                    12
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 46 of 83 PageID 14627
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 13 of45
                                                                       48of 82



                                              2

         The more difficult question is whether, in the circumstances of this case, the

   district court’s Rule 23(h) error was harmless. Unsurprisingly, the parties disagree.

   Johnson contends that class members were advised in the class notice that counsel

   would seek a 30% award and, further, that Dickenson wasn’t totally prevented

   from objecting—not only did she submit written objections before the fee petition

   was filed, but she also presented oral objections afterwards, at the fairness hearing.

   For her part, Dickenson responds that the error can’t be deemed harmless because

   the district court didn’t allow for supplemental briefing after the Rule 23(h)

   violation was brought to its attention, “gave no serious consideration to the

   objections that [she] filed,” and further, that “other unnamed class members” might

   have offered “additional cogent arguments that [she] did not.” Reply Br. of

   Appellant at 5–6.

         Although we haven’t yet applied the harmless-error doctrine to a Rule 23(h)

   violation, at least one other circuit has. In Keil, the Eighth Circuit held that a

   similar Rule 23(h) error was harmless because “there [wa]s no reasonable

   probability that it affected the outcome of the proceeding”—in particular, it said,

   “even if class members had an opportunity to object to the fee motion, there [wa]s

   no reasonable probability that their objections would have resulted in the court

   awarding a lower fee.” 862 F.3d at 705–06. The court explained that the objectors

                                              13
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 47 of 83 PageID 14628
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 14 of46
                                                                       48of 82



   “had an ample opportunity on appeal to respond to the specific arguments

   contained within class counsel’s fee motion” and “[d]espite raising a number of

   objections, none of their arguments [were] meritorious.” Id. at 705.

          The Keil court’s analysis mirrors how we ordinarily conduct harmless-error

   review—that is, by asking whether the complaining party’s substantial rights have

   been affected. See, e.g., Vista Mktg., LLC v. Burkett, 812 F.3d 954, 979 (11th Cir.

   2016) (explaining that “the challenging party must establish that the error affected

   substantial rights to obtain reversal and a new trial”); see also 28 U.S.C. § 2111

   (“On the hearing of any appeal or writ of certiorari in any case, the court shall give

   judgment after an examination of the record without regard to errors or defects

   which do not affect the substantial rights of the parties.”).6 We have explained that

   errors “affect a substantial right of a party if they have a ‘substantial influence’ on

   the outcome of a case or leave ‘grave doubt’ as to whether they affected the

   outcome of a case.” United States v. Frazier, 387 F.3d 1244, 1266 n.20 (11th Cir.



   6
     Additionally, Federal Rule of Civil Procedure 61 states: “Unless justice requires otherwise, no
   error in admitting or excluding evidence—or any other error by the court or a party—is ground
   for granting a new trial, for setting aside a verdict, or for vacating, modifying, or otherwise
   disturbing a judgment or order. At every stage of the proceeding, the court must disregard all
   errors and defects that do not affect any party’s substantial rights.” Although Rule 61 “in a
   narrow sense . . . applies only to the district courts, it is well-settled that the appellate courts
   should act in accordance with the salutary policy embodied in Rule 61.” McDonough Power
   Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (citation omitted); see also id. (explaining
   that “Congress has further reinforced the application of Rule 61 by enacting the harmless error
   statute, 28 U.S.C. § 2111, which applies directly to appellate courts and which incorporates the
   same principle as that found in Rule 61”).

                                                    14
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 48 of 83 PageID 14629
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 15 of47
                                                                       48of 82



   2004) (en banc) (quoting Kotteakos v. United States, 328 U.S. 750, 764–65

   (1946)).

         In a similar context, we have held that if a district court’s misapplication of a

   Federal Rule doesn’t deny a party the opportunity to present arguments that would

   have changed the outcome, the error is harmless. In Restigouche, Inc. v. Town of

   Jupiter, we considered a district court’s potential violation of Federal Rule of Civil

   Procedure 56(c), which at the time required that “the non-moving party must be

   given 10-day advance notice that a summary judgment motion will be taken under

   advisement.” 59 F.3d 1208, 1213 (11th Cir. 1995). We emphasized, though, that

   the non-moving party there “had ample opportunity to marshal facts and

   arguments, and d[id] not assert on appeal that there exist[ed] additional

   evidence . . . which would create material issues of fact.” Id. “Because [the non-

   moving party] ha[d] not been deprived of the opportunity to present facts or

   arguments which would have precluded summary judgment,” we held that “any

   violation of the 10-day notice rule [wa]s harmless.” Id.

         For similar reasons, we conclude that although the district court here

   violated Rule 23(h), its error was harmless. While a Rule 23(h) error can

   undoubtedly “handicap[]” class members who oppose an attorneys’-fee award—

   because, without the fee petition itself, they lack the requisite information to

   formulate a compelling objection, see Redman, 768 F.3d at 638—it doesn’t appear

                                             15
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 49 of 83 PageID 14630
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 16 of48
                                                                       48of 82



   that such harm materialized here. Before class counsel filed their fee petition,

   Dickenson lodged a detailed objection to the attorneys’-fee award, challenging it

   on several grounds, including (1) that the district court should conduct a lodestar

   analysis and (2) that Johnson’s incentive award was prohibited by law and

   otherwise excessive. Then, at the fairness hearing—having had an opportunity to

   review the fee petition—Dickenson’s counsel reiterated her objection but didn’t

   raise any new arguments. Even now, on appeal—with the benefit of time to

   consider the fee petition even more carefully—Dickenson’s objections remain

   essentially the same. Given the consistency of Dickenson’s position in response to

   class counsel’s attorneys’-fee request—both before and after receipt of their fee

   petition—we can’t see how she was “deprived of the opportunity to present”

   additional objections. Restigouche, 59 F.3d at 1213; cf. Shinseki v. Sanders, 556

   U.S. 396, 413 (2009) (holding that a “notice error” was harmless because the

   respondent “ha[d] not explained to the Veterans Court, to the Federal Circuit, or to

   us how the notice error to which he points could have made any difference”);

   Rubenstein, supra, § 15:13 (stating that “failure to comply with fee notice

   procedures does not automatically require reversal” and that “[a]bsent some

   prejudice to the objectors, notice failure is considered harmless error and generally

   excused”).




                                            16
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 50 of 83 PageID 14631
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 17 of49
                                                                       48of 82



          To be sure, Dickenson argues that “[s]he had no way of knowing what

   rationale or record class counsel would offer as a basis for their motion, let alone

   any way to frame an objection responsive to their application.” Br. of Appellant at

   24. The problem, it seems to us, is that by the time of the fairness hearing—let

   alone proceedings in this Court—she knew exactly class counsel’s “rationale [and]

   record,” and yet she hasn’t offered any new arguments in opposition to their fee

   request. Because Dickenson makes essentially the same arguments before us that

   she did when filing her written pre-petition objection, we cannot conclude that the

   district court’s procedural error was harmful—i.e., that it “affected the outcome of

   the proceeding.” Keil, 862 F.3d at 705. 7

                                                    B

          Dickenson next challenges the district court’s approval of a $6,000

   “[i]ncentive [p]ayment” to Johnson as the class representative. She contends that

   7
     Dickenson separately argues that the district court’s actions in setting the deadlines violated her
   due-process rights. We can’t imagine (and Dickenson hasn’t explained) how the Due Process
   Clause would be any more protective of her right to be heard than our interpretation of Rule 23.
   In any event, we needn’t address the precise interaction between Rule 23 and due-process
   requirements here because there was no due-process violation. “Due process requires notice
   ‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency
   of the action and afford them an opportunity to present their objections.’” United Student Aid
   Funds, Inc. v. Espinosa, 559 U.S. 260, 272 (2010) (quoting Mullane v. Cent. Hanover Bank &
   Tr. Co., 339 U.S. 306, 314 (1950)). Under the circumstances presented here, the notice provided
   to class members—although insufficient to satisfy Rule 23(h)—informed class members the
   percentage of the fund that class counsel would seek and, in fact, enabled Dickenson to file an
   objection. Although Dickenson wasn’t given the opportunity to submit another written filing
   after class counsel filed their fee petition, her lawyer appeared at the fairness hearing and
   presented her objections to the settlement and fee request. It seems to us that Dickenson
   received the baseline notice and opportunity to be heard that due process requires.

                                                    17
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 51 of 83 PageID 14632
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 18 of50
                                                                       48of 82



   the Supreme Court’s decisions in Trustees v. Greenough, 105 U.S. 527 (1882), and

   Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885), prohibit incentive

   awards like Johnson’s and, more generally, that the award creates a conflict of

   interest between Johnson and the other class members. In short, we agree with

   Dickenson that Supreme Court precedent prohibits incentive awards like the one

   earmarked for Johnson here. To explain why, we will (1) review Greenough and

   Pettus, (2) demonstrate their application to modern-day incentive awards, and

   (3) respond to Johnson’s counterarguments.

                                              1

         Greenough and Pettus are the seminal cases establishing the rule—

   applicable in so many class-action cases, including this one—that attorneys’ fees

   can be paid from a “common fund.” See, e.g., Boeing Co. v. Van Gemert, 444 U.S.

   472, 478 (1980) (“Since the decisions in [Greenough] and [Pettus], this Court has

   recognized consistently that a litigant or a lawyer who recovers a common fund for

   the benefit of persons other than himself or his client is entitled to a reasonable

   attorney’s fee from the fund as a whole.”). Importantly for our purposes,

   Greenough and Pettus also establish limits on the types of awards that attorneys

   and litigants may recover from the fund. Because of their significance to our

   decision—and because they seem to have been largely overlooked in modern class-

   action practice—we will explain the cases in some detail.

                                             18
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 52 of 83 PageID 14633
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 19 of51
                                                                       48of 82



         First, and most importantly, Greenough. In that case, Francis Vose, who

   held bonds of the Florida Railroad Company, sued the trustees of the Internal

   Improvement Fund of Florida (and others) on behalf of himself and other

   bondholders. Greenough, 105 U.S. at 528. Vose argued “that the trustees were

   wasting and destroying the fund by selling at nominal prices” land that had been

   earmarked to service the bonds that he and the other bondholders held. Id. at 528–

   29. He was successful. After “[t]he litigation was carried on with great vigor and

   at much expense, . . . a large amount of the trust fund was secured and saved.” Id.

   at 529. As a result, “a considerable amount of money was realized, and dividends

   [were] made amongst the bondholders, most of whom came in and took the benefit

   of the litigation.” Id. Vose “bore the whole burden of this litigation” himself, and

   he “advanced most of the expenses which were necessary for the purpose of

   rendering it effective and successful.” Id. Accordingly, he filed a petition seeking

   “an allowance out of the fund” to cover “his expenses and services.” Id.

         A special master recommended that Vose be granted an award from the

   fund. First, the master recommended that Vose receive an award for “necessary

   expenditures,” including what amounted to attorneys’ fees and litigation expenses.

   Id. at 530 (“fees of solicitors and counsel,” “costs of court,” “sundry small

   incidental items for copying records and the like,” “sundry fees paid in maintaining

   other suits in New York,” fees paid in appealing to the Supreme Court, “attorneys’

                                             19
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 53 of 83 PageID 14634
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 20 of52
                                                                       48of 82



   fees for resisting fraudulent coupons,” and “expenses paid to attorneys and agents

   to investigate fraudulent grants of the trust lands”). Second, and separately, the

   master “reported in favor of an allowance to Vose for his personal services and

   expenditures”—in particular, “an allowance of $2,500 a year for ten years of

   personal services” and reimbursement for Vose’s “personal expenditures” for

   “railroad fares and hotel bills.” Id.

         The lower court approved the master’s recommendations in the main,

   “allowing generally the fees of the officers of the court, and those of the attorneys

   and solicitors employed in the cause, including charges as between attorney and

   client,” as well as “sundry expenses for looking after and reclaiming the trust

   lands.” Id. at 531. The court also approved an award “for the personal expenses

   and services of Vose.” Id. The court disallowed, however, “certain fees paid to

   advisory counsel and other items not directly connected with the suit.” Id.

         On appeal, the Supreme Court approved of some of the payments to Vose

   but disapproved of others. It held that it was proper for the lower court to

   reimburse Vose for “his reasonable costs, counsel fees, charges, and expenses

   incurred in the fair prosecution of the suit, and in reclaiming and rescuing the trust

   fund.” Id. at 537. The Court explained that Vose had sued on “behalf of the other

   bondholders having an equal interest in the fund,” who “ha[d] come in and

   participated in the benefits resulting from his proceedings.” Id. at 532. “There is

                                             20
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 54 of 83 PageID 14635
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 21 of53
                                                                       48of 82



   no doubt,” the Court said, that Vose “expended a large amount of money for which

   no allowance has been made” and that he gave “his time for years almost

   exclusively to the pursuit” of the action. Id. If Vose wasn’t compensated out of

   the fund for these expenses, the Court explained, the other bondholders would be

   unjustly enriched. See id.

         Importantly for our analysis of modern-day incentive awards, however, the

   Court went on to hold that “there [was] one class of allowances” that was

   “decidedly objectionable”—namely, “those made for [Vose’s] personal services

   and private expenses.” Id. at 537. The Court explained that “[t]he reasons which

   apply to his expenditures incurred in carrying on the suit, and reclaiming the

   property subject to the trust”—i.e., those that it approved—“do not apply to his

   personal services and private expenses.” Id. The Court reasoned that while there

   might be reasons to award trustees “for their personal services”—e.g., “to secure

   greater activity and diligence in the performance of the trust, and to induce persons

   of reliable character and business capacity to accept the office of trustee”—such

   “considerations have no application to the case of a creditor seeking his rights in a

   judicial proceeding.” Id. at 537–38. In the case of a creditor, like Vose, “the

   allowance of a salary for [his] time and . . . [his] private expenses” in carrying on

   litigation “would present too great a temptation to parties to intermeddle in the

   management of valuable property or funds in which they have only the interest of

                                             21
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 55 of 83 PageID 14636
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 22 of54
                                                                       48of 82



   creditors.” Id. at 538. The Court thus concluded that “[s]uch an allowance has

   neither reason nor authority for its support.” Id.

         To sum up, then, the Supreme Court in Greenough upheld Vose’s award of

   attorneys’ fees and litigation expenses but rejected as without legal basis the award

   for his “personal services and private expenses”—in particular, the yearly salary

   and reimbursement for the money he spent on railroad fares and hotel bills.

         Pettus came just three years later. In some respects, Pettus broke new

   ground. We have described Pettus, for instance, as “the first Supreme Court case

   recognizing that attorneys”—as distinct from the lead plaintiff—“had a claim to

   fees payable out of a common fund which has been created through their efforts,”

   and noted that, in Pettus, “a fee was awarded based upon a percentage of the fund

   recovered for the class.” Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768,

   771 (11th Cir. 1991). But as relevant to our analysis of incentive awards, Pettus is

   significant principally as a reiteration of the dichotomy drawn in Greenough:

   While a class representative’s claim for “the expenses incurred in carrying on the

   suit and reclaiming the property subject to the trust” is proper, his “claim to be

   compensated, out of the fund or property recovered, for his personal services and

   private expenses” is “unsupported by reason or authority.” Pettus, 113 U.S. at 122.




                                             22
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 56 of 83 PageID 14637
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 23 of55
                                                                       48of 82



                                               2

         We take the rule of Greenough, confirmed by Pettus, to be fairly clear: A

   plaintiff suing on behalf of a class can be reimbursed for attorneys’ fees and

   expenses incurred in carrying on the litigation, but he cannot be paid a salary or be

   reimbursed for his personal expenses. It seems to us that the modern-day incentive

   award for a class representative is roughly analogous to a salary—in Greenough’s

   terms, payment for “personal services.” See, e.g., Chieftain Royalty Co. v.

   Enervest Energy Institutional Fund XIII-A, L.P., 888 F.3d 455, 468 (10th Cir.

   2017) (“[C]ourts regularly give incentive awards to compensate named plaintiffs

   for the work they performed—their time and effort invested in the case.”); Berry v.

   Schulman, 807 F.3d 600, 613 (4th Cir. 2015) (similar); Sullivan v. DB Invs., Inc.,

   667 F.3d 273, 333 n.65 (3d Cir. 2011) (similar).

         If anything, we think that modern-day incentive awards present even more

   pronounced risks than the salary and expense reimbursements disapproved in

   Greenough. Incentive awards are intended not only to compensate class

   representatives for their time (i.e., as a salary), but also to promote litigation by

   providing a prize to be won (i.e., as a bounty). As our sister circuits have

   described them—even while giving them general approval—incentive awards are

   designed “to induce [a class representative] to participate in the suit,” Matter of

   Cont’l Ill. Sec. Litig., 962 F.2d 566, 571 (7th Cir. 1992), as amended on denial of

                                              23
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 57 of 83 PageID 14638
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 24 of56
                                                                       48of 82



   reh’g (May 22, 1992), and “to make up for financial or reputational risk

   undertaken in bringing the action” and “to recognize [a class representative’s]

   willingness to act as a private attorney general,” Rodriguez v. West Publ’g Corp.,

   563 F.3d 948, 958–59 (9th Cir. 2009); see also, e.g., Hadix v. Johnson, 322 F.3d

   895, 897 (6th Cir. 2003) (explaining that “applications for incentive awards are

   scrutinized carefully by courts who sensibly fear that incentive awards may lead

   named plaintiffs to expect a bounty for bringing suit or to compromise the interest

   of the class for personal gain”). 8

          The incentive award that Johnson seeks, it seems to us, is part salary and

   part bounty. Class counsel’s fee petition asserted that Johnson was entitled to the

   $6,000 incentive payment because he “took critical steps to protect the interests of

   the class, and spent considerable time pursuing their claims”—e.g., by “frequently

   communicat[ing] with his counsel,” “ke[eping] himself apprised of th[e] matter,”

   “approving drafts before filing,” and “respond[ing] to NPAS Solutions’ discovery


   8
     So far as we can tell, the only circuit to have directly confronted whether Greenough and Pettus
   prohibit incentive awards summarily dismissed the cases as “inapposite” because they presented
   a different “factual setting[].” Melito v. Experian Mktg. Sols., Inc., 923 F.3d 85, 96 (2d
   Cir.), cert. denied sub nom. Bowes v. Melito, 140 S. Ct. 677 (2019). We are unpersuaded by the
   Second Circuit’s position. Other circuits have recognized the continuing vitality of Greenough
   as prohibiting awards for “private” and “personal” expenses in common-fund cases, although
   they haven’t applied the decisions specifically to incentive awards. See, e.g., Granada Invs., Inc.
   v. DWG Corp., 962 F.2d 1203, 1208 (6th Cir. 1992) (explaining that costs awarded to the
   shareholders’ representative in derivative litigation “related to advancing the litigation” and were
   “not ‘private’ in the sense found objectionable in Greenough”); Matter of Cont’l Ill. Sec. Litig.,
   962 F.2d at 571 (citing Greenough for the proposition that expenses other than attorneys’ fees
   can be awarded out of a common fund, “provided they are not personal”).

                                                   24
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 58 of 83 PageID 14639
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 25 of57
                                                                       48of 82



   requests.” In other words, he wants to be compensated for the time he spent

   litigating the case, or his “personal services”—an award that the Supreme Court

   has deemed “decidedly objectionable.” Greenough, 105 U.S. at 537. In his brief

   to us, Johnson also suggests that he is requesting a bonus for bringing the suit,

   inasmuch as he has “subjected himself to scrutiny from NPAS Solutions, class

   members, and the public at large,” “successfully brought a class action that

   provides meaningful cash benefits to thousands of persons,” and “provided an

   important public service by enforcing consumer protection laws.” Br. of Appellee

   Johnson at 48. Whether Johnson’s incentive award constitutes a salary, a bounty,

   or both, we think it clear that Supreme Court precedent prohibits it.9




   9
     We note, in addition, that our holding that Greenough and Pettus prohibit incentive awards
   accords with our precedent carefully scrutinizing settlements that give class representatives
   preferred treatment. We have explained that, “by choosing to bring their action as a class
   action . . . named plaintiffs ‘disclaim[] any right to a preferred position in the settlement.’”
   Kincade v. Gen. Tire & Rubber Co., 635 F.2d 501, 506 n.5 (5th Cir. 1981) (quotation omitted);
   see also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (holding that all
   decisions of the former Fifth Circuit handed down before October 1, 1981 are binding
   precedent). We can’t see why paying an incentive award isn’t tantamount to giving a “preferred
   position” to a class representative “simply by reason of his status.” Kincade, 635 F.2d at
   506 n.5. Other circuits have likewise viewed the preferential treatment of some class members
   with skepticism. See, e.g., Vassalle v. Midland Funding LLC, 708 F.3d 747, 755 (6th Cir. 2013)
   (holding that “the district court abused its discretion in finding that the settlement was fair,
   reasonable, and adequate” because “the named plaintiffs receive ‘preferential treatment,’ while
   the relief provided to the unnamed class members [was] ‘perfunctory’” (quotation omitted));
   Staton v. Boeing Co., 327 F.3d 938, 976 (9th Cir. 2003) (“Such special rewards for counsel’s
   individual clients are not permissible when the case is pursued as a class action. Generally, when
   a person ‘join[s] in bringing [an] action as a class action . . . he has disclaimed any right to a
   preferred position in the settlement.’” (alterations in original) (quotation omitted)).

                                                  25
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 59 of 83 PageID 14640
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 26 of58
                                                                       48of 82



                                                    3

          To Greenough and Pettus, Johnson offers two responses. As an initial

   matter, he argues that those decisions aren’t binding here because neither

   “discusses incentive awards to class representatives, as both pre-date Rule 23 by

   decades.” Br. of Appellee Johnson at 47. Two problems. First, Johnson fails to

   engage with the logic of Greenough, which, while not directed to class

   representatives per se, involved an analogous litigation actor—i.e., a “creditor

   seeking his rights in a judicial proceeding” on behalf of both himself and other

   similarly situated bondholders. 105 U.S. at 538. Second, Johnson’s argument

   implies that Rule 23 has something to say about incentive awards, and thus has

   some bearing on the continuing vitality of Greenough and Pettus. But it doesn’t—

   and so it doesn’t: “Rule 23 does not currently make, and has never made, any

   reference to incentive awards, service awards, or case contribution awards.”

   Rubenstein, supra, § 17:4. 10 The fact that Rule 23 post-dates Greenough and

   Pettus, therefore, is irrelevant.




   10
     For example, Rule 23(h) states, in relevant part, that “[i]n a certified class action, the court
   may award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the
   parties’ agreement.” One could argue that this suggests that, by implication, that items other
   than “attorney’s fees and nontaxable costs” can’t be awarded. Cf. Fla. Right to Life, Inc. v.
   Lamar, 273 F.3d 1318, 1327 (11th Cir. 2001) (explaining that under “the interpretive canon of
   expressio unius est exclusio alterius . . . the expression of one thing implies the exclusion of
   another” (quotation omitted)).

                                                   26
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 60 of 83 PageID 14641
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 27 of59
                                                                       48of 82



          Separately, Johnson appeals to ubiquity. “[I]ncentive awards are routine in

   class actions,” he contends, so Greenough and Pettus can’t possibly prohibit them.

   Br. of Appellee Johnson at 47. Johnson is partly right; incentive awards do seem

   to be “fairly typical in class action cases.” Berry, 807 F.3d at 613 (quotation

   omitted). But, so far as we can tell, that state of affairs is a product of inertia and

   inattention, not adherence to law. The uncomfortable fact is that “[t]he judiciary

   has created these awards out of whole cloth,” and “few courts have paused to

   consider the legal authority for incentive awards.” Rubenstein, supra, § 17:4; see

   also In re Dry Max Pampers Litig., 724 F.3d 713, 722 (6th Cir. 2013) (“[T]o the

   extent that incentive awards are common, they are like dandelions on an unmowed

   lawn—present more by inattention than by design.”).11 Needless to say, we are not

   at liberty to sanction a device or practice, however widespread, that is foreclosed

   by Supreme Court precedent. Cf. Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (“Our

   decisions remain binding precedent until we see fit to reconsider them, regardless




   11
     It is perhaps unsurprising that inertia has taken over, because challenges to incentive awards
   are so few and far between. And understandably so. Because “most class suits settle, the parties
   typically agree to pay the class representatives some incentive award,” and “[t]he only
   adversarial challenge to this would come from objectors.” Rubenstein, supra, § 17:4. “Absent
   class members,” for their part, are “unlikely to object to such awards because even if they were
   successful, the money would simply remain in the common fund to be distributed to the class
   and the single member’s share of it would be negligible.” Id. Consider that redistribution of
   Johnson’s $6,000 among all 9,543 claimants would increase each person’s take by only $.63.
   Needless to say, this set of circumstances has “created few occasions in which courts have been
   required to consider seriously the legal basis” for incentive awards. Id.

                                                  27
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 61 of 83 PageID 14642
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 28 of60
                                                                       48of 82



   of whether subsequent cases have raised doubts about their continuing vitality.”

   (quotation omitted)).12

                                                * * *

          In conclusion, we hold that Greenough and Pettus prohibit the type of

   incentive award that the district court approved here—one that compensates a class

   representative for his time and rewards him for bringing a lawsuit. Although it’s

   true that such awards are commonplace in modern class-action litigation, that

   doesn’t make them lawful, and it doesn’t free us to ignore Supreme Court

   precedent forbidding them. If the Supreme Court wants to overrule Greenough



   12
      We note that the Supreme Court recently alluded to incentive awards in footnoted dicta. In
   China Agritech, Inc. v. Resh, the Court addressed the question whether, following denial of class
   certification, a putative class member could commence a new class action “beyond the time
   allowed by the applicable statute of limitations.” 138 S. Ct. 1800, 1804 (2018). The Court held
   that while the limitations period is tolled “during the pendency of a putative class action” such
   that an unnamed class member can file an individual suit following a denial of class certification,
   he may not file “a follow-on class action past expiration of the statute of limitations.” Id. In the
   course of its opinion, the Court observed that, as a practical matter, would-be lead plaintiffs have
   “little reason to wait in the wings, giving another plaintiff first shot at representation,” noting
   (among other things) the “attendant financial benefit” of being the lead dog. Id. at 1810–11. To
   the “attendant financial benefit” language, the Court appended a footnote citing Cook v. Niedert,
   142 F.3d 1004, 1016 (7th Cir. 1998), in which the Seventh Circuit had “affirm[ed] [a] class
   representative’s $25,000 incentive award.” China Agritech, 138 S. Ct. at 1811 n.7. While
   Supreme Court dicta are not “to be lightly cast aside” and can be “of considerable persuasive
   value,” F.E.B. Corp. v. United States, 818 F.3d 681, 690 n.10 (11th Cir. 2016) (quotations
   omitted), China Agritech doesn’t impact our holding or analysis here, for two reasons. First, it is
   clear in context that the Court there was simply acknowledging a reality of modern class-action
   practice in response to policy arguments that the parties had put before it, rather than endorsing
   the legality of incentive awards. See China Agritech, 138 S. Ct. at 1810–11. Second, and even
   more importantly, the Court didn’t cite or consider—let alone overrule—Greenough and Pettus.
   The Supreme Court has told us that it “does not normally overturn, or so dramatically limit,
   earlier authority sub silentio,” Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 18
   (2000), and so we, as a lower court, remain bound to apply Greenough and Pettus.

                                                   28
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 62 of 83 PageID 14643
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 29 of61
                                                                       48of 82



   and Pettus, that’s its prerogative. Likewise, if either the Rules Committee or

   Congress doesn’t like the result we’ve reached, they are free to amend Rule 23 or

   to provide for incentive awards by statute. But as matters stand now, we find

   ourselves constrained to reverse the district court’s approval of Johnson’s $6,000

   award.13

                                                  C

          Finally, we consider Dickenson’s argument that the district court didn’t

   sufficiently explain itself to enable meaningful appellate review. In particular, she

   contends that the district court failed to adequately explain (1) its award of

   attorneys’ fees, (2) its denial of her objections, and (3) its approval of the

   settlement. As we will explain, we agree.

                                                   1

          First, the district court’s approval of the attorneys’-fee award. Federal Rule

   of Civil Procedure 23(h)(3) states that when awarding “reasonable attorney’s fees



   13
     Rather than contesting our reading of Greenough and Pettus, our dissenting colleague asserts
   that we have “disregard[ed]” Holmes v. Continental Can Co., 706 F.2d 1144 (11th Cir. 1983),
   which she says is “binding in our Circuit.” Dissenting Op. at 37–38. Holmes is binding, to be
   sure, but only with respect to the issue that it addressed and decided. Holmes had nothing to do
   with incentive awards; instead, the question there was whether an apparent inequity in the
   distribution of a settlement fund—half to eight named plaintiffs, half to the remaining 118 class
   members—rendered the settlement itself unfair. See 706 F.2d at 1147–50. And the answer to
   that question didn’t turn on whether any of the named plaintiffs were entitled to a salary or
   bounty, but rather on whether (as the settlement proponents contended and the objectors denied)
   the “disparities in money payments were justified by the value of the unique, individual claims of
   the named plaintiffs.” Id. at 1148. Unsurprisingly to us, the Holmes panel never even
   mentioned—let alone saw a need to explain away or distinguish—either Greenough or Pettus.
                                                  29
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 63 of 83 PageID 14644
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 30 of62
                                                                       48of 82



   and nontaxable costs,” the court “must find the facts and state its legal conclusions

   under Rule 52(a).” See also Fed. R. Civ. P. 52(a)(1) (requiring that a court “must

   find the facts specially and state its conclusions of law separately”). Although “a

   district court has ample discretion in awarding fees,” its order “must allow

   meaningful review—the district court must articulate the decisions it made, give

   principled reasons for those decisions, and show its calculation.” In re Home

   Depot Inc., 931 F.3d 1065, 1088–89 (11th Cir. 2019); see also Camden I, 946 F.2d

   at 775 (“The district court’s reasoning should identify all factors upon which it

   relied and explain how each factor affected its selection of the percentage of the

   fund awarded as fees.”). “In other words, the court must ‘provide a concise but

   clear explanation of its reasons for the fee award.’” Home Depot, 931 F.3d at 1089

   (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)); see also Perdue v.

   Kenny A. ex rel. Winn, 559 U.S. 542, 558 (2010) (explaining that even in “a matter

   that is committed to the sound discretion of a trial judge . . . [i]t is essential that the

   judge provide a reasonably specific explanation for all aspects” of its determination

   because otherwise “adequate appellate review is not feasible”).

          The district court here didn’t make the required findings or conclusions. In

   its final order, the district court didn’t explain its approval of the attorneys’-fee

   award, the litigation costs, or the incentive payment; instead, it merely said that

   class counsel’s request with respect to each was “approved.” Under these

                                               30
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 64 of 83 PageID 14645
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 31 of63
                                                                       48of 82



   circumstances, the appropriate disposition is to remand for additional findings on

   the fees and costs issues. See, e.g., Compulife Software Inc. v. Newman, 959 F.3d

   1288, 1309 (11th Cir. 2020) (“Rule 52 violations require us to vacate and remand

   for new findings and conclusions because ‘[w]e are . . . a court of review, not a

   court of first view.’” (alterations in original) (quoting Callahan v. U.S. Dep’t of

   Health & Human Servs., 939 F.3d 1251, 1266 (11th Cir. 2019))); Complaint of

   Ithaca Corp., 582 F.2d 3, 4 (5th Cir. 1978) (“When, because of absence of findings

   of fact or conclusions of law, an appellate court cannot determine whether the

   record supports the trial court decision, it should remand the action for entry of

   findings of fact and conclusions of law.”).14

                                                   2

          Second, the district court’s denial of Dickenson’s objections. When a class

   member objects to a settlement, “the trial judge must assume additional



   14
      We briefly address—and reject—Dickenson’s argument that the district court’s fee award is
   unlawful because the Supreme Court’s decision in Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542
   (2010), overruled Camden I Condominium Ass’n v. Dunkle, 946 F.2d 768 (11th Cir. 1991),
   which instructs courts to calculate a common-fund award as a percentage of the fund using a 12-
   factor test. As we recently explained, Perdue didn’t abrogate Camden I. See Home Depot, 931
   F.3d at 1084–85 (stating that “[t]here is no question that the Supreme Court precedents stretching
   from Hensley to Perdue are specific to fee-shifting statutes” and that “Supreme Court precedent
   requiring the use of the lodestar method in statutory fee-shifting cases does not apply to
   common-fund cases”). Camden I therefore remains good law, and the district court should apply
   it in the first instance on remand. Cf. Piambino v. Bailey, 610 F.2d 1306, 1329 (5th Cir. 1980)
   (explaining that it “is not our normal practice” to “independently evaluate the reasonableness of”
   attorneys’ fees because “the District Court is infinitely better situated to conduct the factual
   inquiry necessary”).

                                                  31
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 65 of 83 PageID 14646
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 32 of64
                                                                       48of 82



   responsibilities”—most notably, to “examine the settlement in light of the

   objections raised and set forth on the record a reasoned response to the objections

   including findings of fact and conclusions of law necessary to support the

   response.” Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977); see also Home

   Depot, 931 F.3d at 1089 (explaining that “[t]he level of specificity required by

   district courts is proportional to the specificity of the fee opponent’s objections”).

         Here, the district court gave no “reasoned response” whatsoever to

   Dickenson’s objections in its final order, instead stating simply that “[t]he

   objection of Jenna Dickenson is OVERRULED.” True, at the fairness hearing, the

   district court summarized Dickenson’s objections and stated that it had “carefully

   considered” them, but it proceeded to dismiss them without further explanation.

   Nothing else in the record gives any indication that the district court meaningfully

   considered or responded to Dickenson’s objections. Because the district court

   didn’t “set forth on the record a reasoned response to [Dickenson’s] objections”

   and provide “findings of fact and conclusions of law necessary to support [its]

   response,” we conclude that a remand is necessary so that the district court can do

   so. Cotton, 559 F.2d at 1331.

                                              3

         Third, the district court’s approval of the settlement. Before approving a

   class-action settlement, a district court must “determine that it [is] fair, adequate,

                                              32
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 66 of 83 PageID 14647
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 33 of65
                                                                       48of 82



   reasonable, and not the product of collusion.” Leverso, 18 F.3d at 1530. In so

   doing, “[a] threshold requirement is that the trial judge undertake an analysis of the

   facts and the law relevant to the proposed compromise.” Cotton, 559 F.2d at 1330.

   “A ‘mere boiler-plate approval phrased in appropriate language but unsupported by

   evaluation of the facts or analysis of the law’ will not suffice.” Id. (quoting

   Protective Comm. v. Anderson, 390 U.S. 414, 434 (1968)). We have also

   recognized that a district court must “support [its] conclusions by memorandum

   opinion or otherwise in the record” because appellate courts “must have a basis for

   judging the exercise of the trial judge’s discretion.” Id.; see also Holmes v. Cont’l

   Can Co., 706 F.2d 1144, 1147 (11th Cir. 1983) (“Appellate courts ‘must have a

   basis for judging the exercise of the district judge’s discretion.’” (quoting Cotton,

   559 F.2d at 1330)).

         The district court’s final order approving the settlement agreement falls far

   short of what our precedents require. There, the court recited the factors that we

   identified in Leverso v. SouthTrust Bank of Alabama, 18 F.3d 1527 (11th Cir.

   1994), and then, without any accompanying analysis, conclusorily asserted that the

   settlement “is in all respects fundamentally fair, reasonable, adequate, and in the




                                             33
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 67 of 83 PageID 14648
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 34 of66
                                                                       48of 82



   best interest of the class members, when considering” the factors “in their totality.”

   Dist. Ct. Order at 4. 15

          While there may be cases in which we can look past the district court’s lack

   of reasoning to conduct our own review, see, e.g., Friends of the Everglades v. S.

   Fla. Water Mgmt. Dist., 678 F.3d 1199, 1201 (11th Cir. 2012), this isn’t one of

   them. From the record before us, we can’t tell whether the district court abused its

   discretion. “[W]ere we at this juncture to affirm the approval of the settlement[],

   we would not be reviewing the district court’s exercise of discretion but, rather,

   exercising our own discretion on the basis of the record before us.” In re

   Corrugated Container Antitrust Litig., 643 F.2d 195, 218 (5th Cir. 1981). We

   must therefore remand to the district court for a fuller explanation. See id. at 206–

   07 (stating that “we are, under these circumstances, compelled to remand to the

   district court for findings of fact sufficient for us to determine whether its approval

   of the settlements was a proper exercise of discretion”).16



   15
      The district court’s order preliminarily approving the settlement provided no additional
   analysis and, in fact, recited the same conclusory statement. Nor does the fairness-hearing
   transcript enlighten us as to the district court’s reasoning. There, the court simply recounted the
   case’s procedural history and summarized the settlement and Dickenson’s objections to it, heard
   argument from the parties, concluded that it had “carefully considered all of the submissions
   before the Court,” and announced that it was “going to enter the proposed final order and
   judgment that has been proposed by the Plaintiff and Defense.”
   16
     Even if we were to conclude that the record was sufficient for us to review the district court’s
   approval of the settlement, we would still be obliged to remand. Federal Rule of Civil Procedure
   23(e)(2)(C) requires district courts to consider “the terms of any proposed award of attorney’s
   fees” in determining whether “the relief provided for the class is adequate.” Accordingly, it
                                                   34
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 68 of 83 PageID 14649
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 35 of67
                                                                       48of 82



                                                * * *

          As with the district court’s approval of Johnson’s incentive award, it is no

   answer to say, “That’s just how it’s done.” The law is what the law is, and the law

   requires more than a rubber-stamp signoff. We must conclude, therefore, that the

   district court failed to adequately explain its award of attorneys’ fees, its denial of

   Dickenson’s objections, or its approval of the settlement. Accordingly, we vacate

   the district court’s order and remand so that the court can make the required on-

   the-record findings and conclusions.

                                                    III

          In sum, we hold that the district court violated Rule 23(h) by setting the

   deadline for class members to object to the settlement—including its attorneys’-

   fees provisions—before the due date for class counsel’s fee petition, but we

   conclude that, on the record here, that error was harmless. We reverse the district

   court’s approval of Johnson’s $6,000 incentive award, as it is prohibited by the

   Supreme Court’s decisions in Greenough and Pettus. Finally, we conclude that we

   must remand the case so that the district court can adequately explain its fee award




   seems to us that the district court will in any event have to re-do its adequacy-of-the-settlement
   analysis after it explains its attorneys’-fees decision.

                                                   35
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 69 of 83 PageID 14650
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 36 of68
                                                                       48of 82



   to class counsel, its denial of Dickenson’s objections, and its approval of the

   settlement.

         REVERSED IN PART, VACATED IN PART, AND REMANDED.




                                             36
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 70 of 83 PageID 14651
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 37 of69
                                                                       48of 82



   MARTIN, Circuit Judge, concurring in part and dissenting in part:

         This is Jenna Dickenson’s appeal of the District Court order approving, over

   her objections, the settlement agreement of this class action brought under the

   Telephone Consumer Protection Act. Ms. Dickenson also objected to the District

   Court’s award of attorneys’ fees and the incentive award to named plaintiff Charles

   Johnson. Those awards are challenged in this appeal as well.

         I write separately because I disagree with the majority’s decision to take

   away the incentive award approved by the District Court for the named plaintiff.

   See Maj. Op. at 23–25. In reversing this incentive award, the majority takes a step

   that no other court has taken to do away with the incentive for people to bring class

   actions. For class actions, the class must be represented by a named plaintiff, who

   incurs costs serving in that role. Those costs may include time and money spent,

   along with all the slings and arrows that accompany present day litigation. By

   prohibiting named plaintiffs from receiving incentive awards, the majority opinion

   will have the practical effect of requiring named plaintiffs to incur costs well

   beyond any benefits they receive from their role in leading the class. As a result, I

   expect potential plaintiffs will be less willing to take on the role of class

   representative in the future.

         The majority’s analysis also disregards the analysis set forth in this Court’s

   ruling in Holmes v. Continental Can Co., 706 F.2d 1144 (11th Cir. 1983), which is

                                              37
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 71 of 83 PageID 14652
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 38 of70
                                                                       48of 82



   binding in our Circuit. I understand Holmes to have required our panel to

   determine whether the incentive award to Mr. Johnson is fair. That is, we were

   charged with deciding whether the award creates a conflict between Mr. Johnson

   and other class members like Ms. Dickenson. I respectfully dissent from the

   majority’s failure to conduct this analysis.

                                             I.

         My review of class action treatises makes clear that incentive awards (also

   referred to as service awards or case contribution awards) are routine. As the

   majority seems to observe, courts have not generally addressed their legal basis for

   approving incentive awards. See William B. Rubenstein, 5 Newberg on Class

   Actions §§ 17:2 & n.1, 17.4 (5th ed., June 2020 Update) [hereinafter Newberg].

   But a review of the history of incentive awards provides worthwhile background

   for our discussion here. In the 1980s and 1990s, courts began to approve awards

   for named plaintiffs and to develop tests to determine the appropriate conditions

   for granting an award. See Theodore Eisenberg & Geoffrey P. Miller, Incentive

   Awards to Class Action Plaintiffs: An Empirical Study, 53 UCLA L. Rev. 1303,

   1310–11 (2006) [hereinafter Incentive Awards]. In discussing the first case to use

   the term “incentive award,” Newberg says “although labeling the payment an

   ‘incentive award,’ the rationale that the court employs speaks more to

   compensation than incentive, suggesting that the class representatives are being


                                             38
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 72 of 83 PageID 14653
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 39 of71
                                                                       48of 82



   paid for their service to the class, not so as to ensure that class members will step

   forward in the future.” § 17:2 (discussing Re Cont’l/Midlantic S’holders Lit., Civ.

   A. No. 86-6872, 1987 WL 16678 (E.D. Pa. Sept. 1, 1987) (unreported)).

          This viewpoint sparked debate. “Even as incentive awards were achieving

   recognition, however, the pendulum had begun to swing against them.” Incentive

   Awards, 53 UCLA L. Rev. at 1311. The arguments centered around whether

   incentive awards create a conflict between the named plaintiff’s interests and those

   of the class members she is representing. See id. at 1312–13; see also Newberg

   § 17:1. Courts across the country discuss the reasons for and against incentive

   awards, but few have “paused to consider the legal authority for incentive

   awards.” 1 Newberg § 17:4. Rule 23 does not make (and has never made) any


          1
             Newberg posits two possible bases for incentive awards. First, in common fund cases,
   “restitution supports a fee award” because “the presence of a fund under the court’s supervision
   serves as both the source of the award and, in a sense, as the source of authority for an award.”
   Newberg § 17:4 (emphasis omitted); see also Incentive Awards, 53 UCLA L. Rev. at 1313
   (“From a doctrinal perspective, incentive awards have been justified as a form of restitution for a
   benefit conferred on others.”). The theory is that “if the class representative provides a service to
   the class without the class paying for it, the class members will be unjustly enriched by virtue of
   receiving these services for free, and/or the class representatives are not realizing the full value
   of their services.” Newberg § 17:4.

           But the restitution analogy doesn’t fit squarely within the unjust enrichment doctrine
   because a person who does not seek services does not generate any entitlement to payment. Id.
   Rather, the traditional attorneys’ fee award in common fund cases can be viewed as an
   “exception” to the traditional unjust enrichment rule, which is “typically justified by the fact that
   class counsel are providing professional (legal) services to the class.” Id. In other words, a
   person providing professional services should be compensated so that the person receiving
   services is not unjustly enriched. Yet even this possible basis for incentive awards does not
   typically apply to a named plaintiff, because the class representative generally is not providing
   professional services. See id. (“If you dive into a lake and save a drowning person, you are
   entitled to no fee.” (quotation marks omitted)).
                                                    39
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 73 of 83 PageID 14654
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 40 of72
                                                                       48of 82



   reference to incentive awards. See id. Indeed, Newberg recognizes that, as of June

   2020, no court has addressed its authority to approve incentive awards head on. Id.

   Instead, courts have “created these awards out of whole cloth.” Id. The few

   scattered references in reported case law “suggest that courts generally treat

   incentive awards as somewhat analogous to attorney’s fee awards.” Id. In effect,

   courts have treated class representatives as providing professional services to the

   class, despite a named plaintiff not engaging in traditional—i.e., legal—services.

   See id. (explaining there is an exception to the unjust enrichment rule that provides

   a legal basis for incentive awards). Courts gradually expanded the application of

   this rule in common fund cases like this one.

         Around the 1990s, courts “tended to limit incentive awards to cases where

   the representative plaintiff had provided special services to the class—for example,

   providing financial or logistical support to the litigation or acting as an expert

   consultant.” Incentive Awards, 53 UCLA L. Rev. at 1310. For instance, the

   Seventh Circuit upheld the District Court’s rejection of a proposed $10,000 award

   to a named plaintiff “for his admittedly modest services.” Matter of Cont’l Ill. Sec.

   Litig., 962 F.2d 566, 571–72 (7th Cir. 1992), as amended on denial of reh’g (May

   22, 1992).

         But over time, circuits began to endorse the sort of incentive awards we see

   today. Courts recognized that incentive awards serve the purposes of Rule 23 even

                                              40
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 74 of 83 PageID 14655
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 41 of73
                                                                       48of 82



   in circumstances in which the plaintiff did not provide special services. The

   principal inquiry became not whether there is any legal basis for an incentive

   award, but whether such an award is fair.

                                             II.
         Many other circuits, including this one, look to the fairness of an award to a

   named class representative. If it does not appear that an incentive award

   “compromise[s] the interest of the class” for the class representative’s personal

   gain, courts routinely uphold them. See Hadix v. Johnson, 322 F.3d 895, 897 (6th

   Cir. 2003); see id. at 898 (holding that “this case is clearly not a case where an

   incentive award is proper”). This Court has approved of this analysis. In Holmes

   v. Continental Can Co., 706 F.2d 1144 (11th Cir. 1983), we recognized that courts

   routinely “refuse[] to approve settlements on the ground that a disparity in

   benefits” between the named plaintiffs and the absent members of the class

   “evidenced either substantive unfairness or inadequate representation.” Id. at

   1148. Therefore, “[w]hen a settlement explicitly provides for preferential

   treatment for the named plaintiffs in a class action, a substantial burden falls upon

   the proponents of the settlement to demonstrate and document its fairness.” Id. at

   1147; see id. at 1146–1147 (explaining that eight named plaintiffs were not entitled

   to receive approximately one-half of the common fund based on their meritorious

   individual claims). The “inference of unfairness” associated with such unequal


                                             41
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 75 of 83 PageID 14656
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 42 of74
                                                                       48of 82



   distributions “may be rebutted by a factual showing that the higher allocations to

   certain parties are rationally based on legitimate considerations.” Id. at 1148.

         Our approach tracks the case law of our sister circuits. For example, the

   Ninth Circuit requires district courts to “individually” evaluate the award to each

   named plaintiff, “using relevant factors including the actions the plaintiff has taken

   to protect the interests of the class, the degree to which the class has benefitted

   from those actions, the amount of time and effort the plaintiff expended in

   pursuing the litigation . . . .” See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir.

   2003) (alterations adopted and quotation marks omitted). In In re U.S. Bancorp

   Litigation, 291 F.3d 1035 (8th Cir. 2002), the Eighth Circuit relied on similar

   factors to approve as fair $2,000 payments to five named plaintiffs out of a class

   potentially numbering more than 4 million in a settlement of $3 million. Id. at

   1038 (citing, inter alia, Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)).

   Several other circuits have also recognized the proper inquiry as being whether the

   incentive award is fair. See, e.g., Chieftain Royalty Co. v. Enervest Energy Inst.

   Fund XIII-A, L.P., 888 F.3d 455, 468–69 (10th Cir. 2017) (rejecting percentage-

   based incentive award because, among other things, it encouraged a class

   representative to favor monetary remedy over injunctive relief, “creating a

   potential conflict between the interest of the class representative and the class”);

   Berry v. Schulman, 807 F.3d 600, 613–14 (4th Cir. 2015) (rejecting objector’s

                                             42
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 76 of 83 PageID 14657
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 43 of75
                                                                       48of 82



   argument that incentive award created a conflict of interest and upholding award);

   Cobell v. Salazar, 679 F.3d 909, 922 (D.C. Cir. 2012) (holding that incentive

   award was fair and did not create “an impermissible conflict” because the

   settlement agreement “provided no guarantee” that class representatives would

   receive incentive payments; agreement left it to discretion of the district court);

   Sullivan v. DB Invs., Inc., 667 F.3d 273, 333 n. 65 (3d Cir. 2011) (holding that

   district court did not abuse its discretion in approving incentive award because it

   “discussed the role played by the several class representatives and the risks taken

   by these parties in prosecuting this matter”).

          This fairness-to-ensure-no-conflict analysis goes to the heart of Ms.

   Dickenson’s stated concerns, and its application would dispel her fear of collusion

   here. See Br. of Appellant at 53 (“Johnson . . . did nothing to dispel the

   presumption of unfairness.”). Our court adopted this analysis in Holmes. And it

   addresses the concerns about incentive awards raised by at least one member of the

   Supreme Court. In Frank v. Gaos, 586 U.S. ___, 139 S. Ct. 1041 (2019), a

   majority of the Supreme Court acknowledged that a proposed settlement award

   included incentive payments for the named plaintiffs, and did not question the

   viability of those incentive awards.2 Id. at 1045. The majority of the Court


   2
     One year earlier, the Supreme Court similarly recognized the viability of a “financial benefit”
   to a class representative that goes “above and beyond her individual claim.” China Agritech, Inc.
   v. Resh, 138 S. Ct. 1800, 1810–11 & n.7 (2018). The majority calls this dicta, Maj. Op. at 28
                                                  43
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 77 of 83 PageID 14658
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 44 of76
                                                                       48of 82



   remanded the case to the Ninth Circuit for that court to decide standing. Id. at

   1046. Again, the majority did not address the merits of the settlement award. Id.

   Justice Thomas dissented, however, and in doing so, took issue with the cy pres

   payments to non-party nonprofits on behalf of the class as well as the incentive

   awards to the named plaintiffs. Justice Thomas noted that the cy pres-only

   arrangement did not obtain any relief for the class, while securing “significant

   benefits” for class counsel and the named plaintiff. Id. at 1047 (Thomas, J.,

   dissenting). Justice Thomas said this “strongly suggests that the interests of the

   class were not adequately represented.” Id. I read Justice Thomas’s brief dissent

   in Frank to address his concern about whether the cy pres arrangement in that case

   was fair, as opposed to whether disparate awards in class actions are legally

   permissible as a general matter. I continue to have confidence that the fairness

   analysis developed by many circuit courts, including our own, can protect against

   conflicts between a class representative and absent class members.

          Based on this Court’s precedent in Holmes, and in keeping with the

   approach taken by other circuits, I believe it was the job of our panel to determine,

   in light of the totality of the circumstances, whether the District Court abused its

   discretion in finding the $6,000 award to Mr. Johnson was fair in this case. See




   n.12, but it cannot seriously dispute that the Supreme Court acknowledged that a class
   representative may be entitled to compensation in his or her role as the person bringing suit.
                                                   44
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 78 of 83 PageID 14659
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 45 of77
                                                                       48of 82



   Holmes, 706 F.2d at 1147; Hadix, 322 F.3d at 897–98. And I do not believe the

   District Court abused its discretion in finding that the $6,000 award was fair.

         The settlement agreement here was not contingent on Mr. Johnson receiving

   an incentive award. It merely allowed him to seek one. If the District Court had

   denied Mr. Johnson an incentive award, the class still would have had the benefit

   of his representation under the terms of the settlement fund set out in the

   agreement. I think this arrangement mitigates any concern that the settlement was

   unfair to the class. Cf. Holmes, 706 F.2d at 1146–47 (scrutinizing a settlement

   agreement that required, rather than merely allowed, the court to approve disparate

   treatment of class members); In re Dry Max Pampers Litig., 724 F.3d 713, 722 (6th

   Cir. 2013) (reversing a settlement approval where the settlement required $1,000

   payments to named plaintiffs). The record also contains class counsel’s affidavit

   attesting to the fact that Mr. Johnson invested his own time and effort in litigating

   the action, including by regularly conferring with his counsel and responding to the

   defendant’s written discovery requests. Thus there was a factual basis for the

   District Court’s decision to give Mr. Johnson an incentive award. Under the

   fairness analysis, I would uphold the District Court’s ruling.

                                            III.

         Now back to the majority’s holding. The majority opinion observes that

   Trustees v. Greenough, 105 U.S. 527 (1881), and Central Railroad & Banking Co.


                                             45
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 79 of 83 PageID 14660
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 46 of78
                                                                       48of 82



   v. Pettus, 113 U.S. 116 (1885), “seem to have been largely overlooked in modern

   class-action practice.” Maj. Op. at 18. It holds that the “modern-day incentive

   award” is equivalent to a salary and is barred by Greenough and Pettus. Id. at 23,

   25. At the same time, the majority opinion recognizes that no other court has

   directly confronted the issue here: whether Greenough and Pettus prohibit awards

   like the $6,000 awarded to Mr. Johnson in this case. See id. at 24 n.8.

         I believe the majority’s decision goes one step too far in deciding this issue

   and does so in the face of our binding precedent that recognizes a monetary award

   to a named plaintiff is not categorically improper. See Holmes, 706 F.2d at 1147

   (setting standards for what an appropriate award looks like). True, Holmes

   mentioned that the proposed preferential treatment was based on the named

   plaintiffs’ meritorious individual claims, id., but the analysis itself matters. This

   approach from Holmes has been adopted by several other circuits and applied to

   awards that look to me more like salaries than awards for litigation expenses.

   Indeed, one legal basis for an incentive award is the services performed by a

   named plaintiff, which may include “their time and effort invested in the case.”

   Chieftain Royalty, 888 F.3d at 468. And that is the basis on which Mr. Johnson

   sought compensation here. I don’t think the majority opinion does enough to

   directly grapple with why it is not sufficient for us, like other circuits, to determine

   whether there is evidence of a conflict between Mr. Johnson and class members

                                              46
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 80 of 83 PageID 14661
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 47 of79
                                                                       48of 82



   like Ms. Dickenson.3 See Maj. Op. at 8, 33 (citing Holmes for the abuse of

   discretion standard); see also id. at 29 n.13 (acknowledging that Holmes, which

   answered the question of whether there was “an apparent inequity” between named

   plaintiffs and the remaining class members in the distribution of a settlement fund,

   “is binding”). I would not reverse the award to Mr. Johnson based on Greenough

   and Pettus. Because the $6,000 award to Mr. Johnson seems to provide “for

   preferential treatment” for a named plaintiff, I believe our Circuit precedent binds

   us to determine whether Mr. Johnson has demonstrated the settlement agreement is

   fair. See Holmes, 706 F.2d at 1147. I think he has.

                                           *       *       *

          The majority’s decision to do away with incentive awards for class

   representatives in class actions takes our court out of the mainstream. To date,

   none of our sister circuit courts have imposed a rule prohibiting incentive awards.

   Indeed, none has even directly addressed its authority to approve incentive awards.

   But upon deciding to undertake this issue here, the majority skips any analysis

   about our modern authority to approve these awards. It goes straight to decisions

   from the 1880s that do not reflect the current views of the Supreme Court or other


   3
     The majority opinion calls the $6,000 awarded to Mr. Johnson “part salary and part bounty.”
   Maj. Op. at 24. The majority expresses concerns about a bounty compromising the interests of
   the class, see id. at 24–25, but it fails to take any step to alleviate those concerns. It bears
   repeating that Holmes’s fairness analysis would eliminate any apprehension that the incentive
   award created a conflict between Mr. Johnson’s interests and the interests of the absent class
   members.
                                                  47
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 81 of 83 PageID 14662
            USCA11
                Case:
                    Case:
                      18-12344
                          18-12344
                                 DateDate
                                     Filed:Filed:
                                            09/17/2020
                                                  10/22/2020
                                                           Page:
                                                               Page:
                                                                 48 of80
                                                                       48of 82



   circuits. The majority never properly addresses the main issue before us: whether

   the incentive award created a conflict between Mr. Johnson and absent class

   members. I would answer this question by engaging in the fairness analysis called

   for by our precedent. And that analysis leads me to say the District Court did not

   abuse its discretion in approving an award of $6,000 to Mr. Johnson.

         I respectfully dissent.




                                            48
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 82 of 83 PageID 14663
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 81 of 82




                     CERTIFICATE OF COMPLIANCE



            I hereby certify that the foregoing petition complies with the type-

    volume limitations of Fed. R. App. P. 35(b)(2)(A) and 40(b)(1), the

    typeface requirements of Fed. R. App. P. 32(a)(5), and the type style

    requirements of Fed. R. App. P. 32(a)(6). According to the word count

    provided by Microsoft Word for Mac version 16.34 which was used to

    prepare the petition, it contains 3,895 words, excluding the parts of the

    document exempted by Fed. R. App. P. 32(a)(7)(B)(iii). It has been

    prepared using a proportionally spaced Century Schoolbook 14-point

    font.



                                              /s/ Eric Alan Isaacson
                                        Eric Alan Isaacson
                                        Law Office of Eric Alan Isaacson
                                        6580 Avenida Mirola
                                        La Jolla, CA 92037-6231
                                        Telephone: (858) 263-9581
                                        ericalanisaacson@icloud.com
Case 3:18-cv-01011-TJC-JRK Document 113-5 Filed 03/01/21 Page 83 of 83 PageID 14664
            USCA11 Case: 18-12344 Date Filed: 10/22/2020 Page: 82 of 82




                     CERTIFICATE OF SERVICE



         I hereby certify that on October 22, 2020, I am causing foregoing

   document to be electronically filed with the Clerk of the Court for the

   United States Court of Appeals for the Eleventh Circuit using the

   CM/ECF system, which will send notice of this filing to all parties

   indicated on the electronic filing receipt.




                                            /s/ Eric Alan Isaacson
                                      Eric Alan Isaacson
                                      Law Office of Eric Alan Isaacson
                                      6580 Avenida Mirola
                                      La Jolla, CA 92037-6231
                                      Telephone: (858) 263-9581
                                      ericalanisaacson@icloud.com
